Exhibit 10.1

$7,000,000,000

364-DAY CREDIT AGREEMENT

dated as of

October 9, 2015

among

LOCKHEED MARTIN CORPORATION,

The LENDERS Listed Herein,

CITIBANK, N.A.,

as Syndication Agent

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

MIZUHO BANK, LTD. and

WELLS FARGO BANK, N.A.,

as Documentation Agents,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

MIZUHO BANK, LTD. and

WELLS FARGO SECURITIES LLC,

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

 

Definitions

     1   

Section 1.02.

 

Accounting Terms and Determinations

     14    ARTICLE 2    THE CREDITS   

Section 2.01.

 

The Loans

     15   

Section 2.02.

 

Method of Borrowing

     15   

Section 2.03.

 

[Reserved]

     15   

Section 2.04.

 

Notice to Lenders; Funding of Loans

     15   

Section 2.05.

 

Conversion/Continuation of Loans

     17   

Section 2.06.

 

Loan Accounts and Notes

     18   

Section 2.07.

 

Payment of Principal

     18   

Section 2.08.

 

Interest

     19   

Section 2.09.

 

Optional Prepayments and Commitment Reductions

     20   

Section 2.10.

 

Mandatory Prepayments and Commitment Reductions

     21   

Section 2.11.

 

General Provisions As To Payments

     21   

Section 2.12.

 

Fees

     22   

Section 2.13.

 

Lending Offices

     23   

Section 2.14.

 

Reimbursement

     23   

Section 2.15.

 

[Reserved]

     23   

Section 2.16.

 

[Reserved]

     23   

Section 2.17.

 

[Reserved]

     23   

Section 2.18.

 

[Reserved]

     23   

Section 2.19.

 

Term-out Option

     23   

Section 2.20.

 

Defaulting Lenders

     24    ARTICLE 3    CONDITIONS   

Section 3.01.

 

Conditions to Effectiveness

     25   

Section 3.02.

 

Conditions to All Loans

     26    ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01.

 

Corporate Existence and Power

     26   

Section 4.02.

 

No Contravention

     26   

Section 4.03.

 

Corporate Authorization; Binding Effect

     26   

Section 4.04.

 

Financial Information

     27   

Section 4.05.

 

Litigation; Taxes

     27   

Section 4.06.

 

Margin Regulations

     27   

Section 4.07.

 

Governmental Approvals

     27   

 

i



--------------------------------------------------------------------------------

Section 4.08.

 

Pari Passu Obligations

     28   

Section 4.09.

 

No Defaults

     28   

Section 4.10.

 

Full Disclosure

     28   

Section 4.11.

 

ERISA

     28   

Section 4.12.

 

Environmental Matters

     28   

Section 4.13.

 

Anti-Corruption Laws and Sanctions

     29    ARTICLE 5    COVENANTS   

Section 5.01.

 

Information

     29   

Section 5.02.

 

Payment of Obligations

     31   

Section 5.03.

 

Insurance

     31   

Section 5.04.

 

Maintenance of Existence

     31   

Section 5.05.

 

Maintenance of Properties

     31   

Section 5.06.

 

Compliance with Laws

     31   

Section 5.07.

 

Mergers, Consolidations and Sales of Assets

     32   

Section 5.08.

 

Limitation on Liens

     32   

Section 5.09.

 

Leverage Ratio

     34   

Section 5.10.

 

Use of Facility

     34    ARTICLE 6    DEFAULTS   

Section 6.01.

 

Events of Default

     35    ARTICLE 7    THE AGENTS   

Section 7.01.

 

Appointment and Authorization

     37   

Section 7.02.

 

Agents and Affiliates

     37   

Section 7.03.

 

Action by Agents

     37   

Section 7.04.

 

Consultation with Experts

     37   

Section 7.05.

 

Liability of Agents

     37   

Section 7.06.

 

Indemnification

     38   

Section 7.07.

 

Credit Decision

     38   

Section 7.08.

 

Successor Agents

     38   

Section 7.09.

 

Agents’ Fees

     39   

Section 7.10.

 

Documentation Agents

     39    ARTICLE 8    CHANGE IN CIRCUMSTANCES   

Section 8.01.

 

Increased Cost and Reduced Return; Capital Adequacy

     39   

Section 8.02.

 

Illegality.

     40   

Section 8.03.

 

Taxes on Payments

     41   

 

ii



--------------------------------------------------------------------------------

ARTICLE 9    MISCELLANEOUS   

Section 9.01.

 

Termination of Commitment of a Lender; New Lenders

     43   

Section 9.02.

 

Notices

     44   

Section 9.03.

 

No Waivers

     45   

Section 9.04.

 

Expenses; Indemnification

     46   

Section 9.05.

 

Pro Rata Treatment

     46   

Section 9.06.

 

Sharing of Set-offs

     47   

Section 9.07.

 

Amendments and Waivers

     47   

Section 9.08.

 

Successors and Assigns; Participations; Novation

     47   

Section 9.09.

 

Designated Lenders

     50   

Section 9.10.

 

Visitation

     51   

Section 9.11.

 

[Reserved]

     51   

Section 9.12.

 

Governing Law; Submission to Jurisdiction

     51   

Section 9.13.

 

Counterparts; Integration; Effectiveness

     51   

Section 9.14.

 

WAIVER OF JURY TRIAL

     51   

Section 9.15.

 

Confidentiality

     51   

Section 9.16.

 

No Advisory or Fiduciary Responsibility

     52   

Section 9.17.

 

USA Patriot Act

     53   

Section 9.18.

 

Electronic Execution

     53   

 

SCHEDULES AND EXHIBITS

SCHEDULE I

 

–

  

Commitment Schedule

SCHEDULE II

 

–

  

Pricing Schedule

Exhibit A

 

–

  

Notice of Borrowing

Exhibit B

 

–

  

Notice of Conversion/Continuation

Exhibit C

 

–

  

Form of Note

Exhibit D

 

–

  

Compliance Certificate

Exhibit E

 

–

  

Assignment and Assumption Agreement

Exhibit F

 

–

  

Designation Agreement

 

iii



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

AGREEMENT dated as of October 9, 2015 among LOCKHEED MARTIN CORPORATION, the
LENDERS listed on the signature pages hereof, CITIBANK, N.A., as Syndication
Agent, JPMORGAN CHASE BANK, N.A., GOLDMAN SACHS BANK USA, MORGAN STANLEY MUFG
LOAN PARTNERS, LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MIZUHO BANK,
LTD. and WELLS FARGO BANK, N.A., as Documentation Agents, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC, GOLDMAN SACHS BANK USA, MORGAN STANLEY
MUFG LOAN PARTNERS, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MIZUHO BANK, LTD. and WELLS FARGO
SECURITIES LLC, as Arrangers, and BANK OF AMERICA, N.A., as Administrative
Agent.

NOW, THEREFORE, the undersigned parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:

“2015 Five-Year Credit Agreement” means the Five-Year Credit Agreement dated as
of the date hereof, among, inter alios, the Company, JPMorgan Chase Bank, N.A.,
as syndication agent, Bank of America, N.A., as administrative agent, and the
lenders from time to time party thereto, as amended from time to time.

“Acquired Business” has the meaning set forth in the definition of
“Acquisition”.

“Acquisition” means the acquisition of Sikorsky Aircraft Corporation and certain
affiliated entities (the “Acquired Business”) from United Technologies
Corporation by the Company pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
July 19, 2015, by and among United Technologies Corporation, the other sellers
party thereto, and the Company, as amended from time to time.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Lenders hereunder, and its successor or successors
in such capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Agents with a copy to the Company duly completed by such
Lender.

“Agent Parties” has the meaning set forth in Section 9.02(c).

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, and “Agent” means any of the foregoing.



--------------------------------------------------------------------------------

“Agreement” means this 364-Day Credit Agreement as it may be amended from time
to time.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

“Approved Fund” means any Fund that is administered or managed by a Lender or an
affiliate of a Lender.

“Arrangers” means Citigroup Global Markets Inc., J.P. Morgan Securities LLC,
Goldman Sachs Bank USA, Morgan Stanley MUFG Loan Partners, LLC, acting through
The Bank of Tokyo-Mitsubishi-UFJ, Ltd. and Morgan Stanley Senior Funding, Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Agricole Corporate
and Investment Bank, Mizuho Bank, Ltd. and Wells Fargo Securities LLC, in their
capacity as joint lead arrangers and joint bookrunners in respect of this
Agreement.

“Assignment and Assumption Agreement” means an agreement, substantially in the
form of Exhibit E hereto (including electronic documentation substantially in
such form generated by use of an electronic platform), under which an interest
of a Lender hereunder is transferred to an Eligible Assignee pursuant to
Section 9.08(c) hereof.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day or (iii) the Eurodollar Rate for one month interest period
commencing on such day (or if such day is not a Eurodollar Business Day, the
immediately preceding Eurodollar Business Day) plus 1%, each change in the Base
Rate to become effective on the day on which such change occurs.

“Base Rate Loan” means any Loan in respect of which interest is to be computed
on the basis of the Base Rate.

“Capitalized Lease Obligations” means any and all monetary obligations under any
leasing arrangements which have been capitalized, as such obligations are
reported in the consolidated financial statements of the Company and its
Consolidated Subsidiaries.

“Change in Law” means, for purposes of Section 8.01 and Section 8.02, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the

 

2



--------------------------------------------------------------------------------

Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law” regardless of
the date enacted, adopted, issued or implemented.

“Closing Date” means October 9, 2015.

“Commitment” means as to each Lender at any time, the amount set forth opposite
such Lender’s name on the Commitment Schedule or in the applicable Assignment
and Assumption Agreement, as such amount may be decreased pursuant to the terms
of this Agreement.

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
I.

“Commitment Termination Date” means October 7, 2016 or, if such date is not a
Domestic Business Day, the next preceding Domestic Business Day.

“Company” means Lockheed Martin Corporation, a Maryland corporation, and its
successors.

“Company Materials” has the meaning set forth in Section 5.01.

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with the Company in its consolidated financial statements
if such statements were prepared as of such date. For purposes of Section 4.04
and 5.01 and the definition of the term “Exempt Subsidiary”, Consolidated
Subsidiary includes any Exempt Subsidiary.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated (including without limitation for any period after the
Term-Out Date), the aggregate outstanding principal amount of its Loans at such
time.

“Debt” means all indebtedness for borrowed money, ESOP guarantees and
Capitalized Lease Obligations reported as debt in the consolidated financial
statements of the Company and the Consolidated Subsidiaries, plus all
indebtedness for borrowed money and capitalized lease obligations incurred by
third parties and guaranteed by the Company or a Consolidated Subsidiary not
otherwise reported as debt in such consolidated financial statements.

“Debt Issuance” means the sale or issuance of Debt securities for borrowed money
or incurrence of other Debt for borrowed money on or after the date hereof by
the Company or any of its Restricted Subsidiaries, in each case other than
Excluded Debt.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

3



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Lender any other amount required to be paid
by it hereunder, unless in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, or in the case of clause (ii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith dispute with respect to the amount of such payment
(specifically identified by such Lender), (b) has notified the Administrative
Agent or any Lender in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Domestic Business Days after request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance reasonably satisfactory to it, or (d) has become, or has a direct
or indirect parent that has become, the subject of a bankruptcy or insolvency
proceeding; provided further, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of an equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company and each Lender.

“Designated Lender” means, with respect to any Designating Lender, an Approved
Fund designated by it pursuant to Section 9.09(a) as a Designated Lender for
purposes of this Agreement.

“Designated Representative” means any officer or employee as shall be so
identified or designated by a Responsible Officer in, or pursuant to, (i) an
Officer’s Certificate, (ii) a notice to the Administrative Agent or (iii) an
agreement between the Company and the Administrative Agent.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.09(a).

“Designation Agreement” has the meaning set forth in Section 9.09(a).

 

4



--------------------------------------------------------------------------------

“Documentation Agent” means each of JPMorgan Chase Bank, N.A., Goldman Sachs
Bank USA, Morgan Stanley MUFG Loan Partners, LLC, acting through The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding Inc. Credit
Agricole Corporate and Investment Bank, Mizuho Bank, Ltd. and Wells Fargo Bank,
N.A., in its capacity as documentation agent in respect of this Agreement.

“Dollars” or “$” means lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco or New York are authorized by law to
close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Effective Date” means the dates the Commitments become effective in accordance
with Section 3.01.

“Eligible Assignee” means (i) any other Lender or an affiliate of the assignor
Lender or (ii) any other financial institution or Approved Fund that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
subject in the case of clause (i) to the approval of the Administrative Agent
and subject in the case of clause (ii) to the approval of the Administrative
Agent and, unless, at the time of such assignment an Event of Default pursuant
to Section 6.01(a), (b), (h) or (i), or pursuant to Section 5.09 (in the case of
Section 5.09, only if such condition has continued for more than two consecutive
fiscal quarters), has occurred and is continuing, the Company (each such
approval not to be unreasonably withheld or delayed). The withholding of consent
to an assignment by the Company shall not be deemed unreasonable if based solely
upon the Company’s desire to (A) balance relative loan exposures to the assignee
among all credit facilities of the Company or (B) avoid payment of any
additional amounts payable to the assignee under Article 8 which would arise
from such assignment.

“Eligible Successor Agent” has the meaning set forth in Section 7.08.

“Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.

“Equity Issuance” means any sale or issuance by the Company of equity securities
or equity-linked securities (other than Excluded Equity) after the date hereof
in a capital raising transaction.

 

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder, in each case as in effect from time to
time.

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Company, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“Eurodollar Business Day” means any day which is both (i) a Domestic Business
Day and (ii) a day on which commercial banks are open for international business
(including dealings in dollar deposits) in London.

“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Company
and the Administrative Agent.

“Eurodollar Loan” means any Loan in respect of which interest is to be computed
on the basis of the Eurodollar Rate.

“Eurodollar Margin” means the percentage determined pursuant to Section 2.08(d)
and Schedule II attached hereto.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two
Eurodollar Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Eurodollar Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, if at any time or for any period the Eurodollar Rate determined
pursuant to the foregoing provisions would be less than zero, such rate shall be
deemed to be zero at such time or for such period for purposes of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Debt” means (i) intercompany debt among the Company and/or any of its
Subsidiaries, (ii) credit extensions or commitments (including increases in
commitments thereunder) under the 2015 Five-Year Credit Agreement, and, subject
to clause (iv) below, any refinancing, renewal, replacement, amendment,
amendment and restatement or extension thereof, (iii) Debt (x) incurred in the
ordinary course of business or pursuant to existing programs or commitments or
agreements of the Company, its Subsidiaries or the Acquired Business, including
deferred purchase price programs, assignment of government receivables, customer
and supplier related financings and factoring arrangements or (y) assumed
pursuant to any acquisition, and any refinancing thereof, (iv) renewals,
replacements, extensions or refinancings of any of the foregoing, or any other
Debt of the Company and its Subsidiaries that mature prior to the Maturity Date
(after giving effect to exercise of the Term-Out Option) for substantially the
same, or lesser, aggregate principal amount, (v) commercial paper issuances,
(vi) letters of credit and letter of credit facilities, (vii) any Debt incurred
by any of the Company (to the extent such Debt is satisfied upon consummation of
the Strategic Review Transaction and can be satisfied with a Debt Issuance by
the Strategic Review Business) or the Strategic Review Business in anticipation
of or in connection with the Strategic Review Transaction and (viii) other Debt
in an aggregate principal amount of up to $200,000,000.

“Excluded Equity” means issuances or transfers of equity interests (i) pursuant
to omnibus or other employee or director stock plans and equity incentive plans
or other employee or director compensation or benefit plans, including employee
stock ownership plans or contributed to pension or other retirement plans,
(ii) upon vesting, exercise, exchange or conversion of performance or restricted
stock units, options or other rights to acquire shares of common stock, (iii) as
consideration for acquisitions, divestitures, joint venture arrangements and/or
investments, (iv) to or by any Subsidiary of the Company to the Company or any
other Subsidiary of the Company, (v) of directors’ qualifying shares and
(vi) direct stock purchase and dividend reinvestment plans.

“Excluded Taxes” has the meaning set forth in Section 8.03(a).

“Exempt Subsidiary” means Lockheed Martin Commercial Flight Training B.V. and
its subsidiaries and any other entity of which the Company owns a sufficient
number of securities or other ownership interests having ordinary voting power
to elect a majority of the board of directors or other governing body that is
designated as such pursuant to an Officer’s Certificate; provided that no such
designation may be made unless, as of the end of the most recent fiscal quarter
prior to such designation, the book value, net of depreciation and amortization
and after intercompany eliminations, of the assets of such entity, when
aggregated with the book values, net of depreciation and amortization and after
intercompany eliminations, of the assets of all Exempt Subsidiaries, other than
Lockheed Martin Commercial Flight Training B.V. and its subsidiaries, does not
exceed 6% of the book value of the total assets of the Company and its
Consolidated Subsidiaries. Exempt Subsidiary includes any direct or indirect
subsidiary of an Exempt Subsidiary.

 

7



--------------------------------------------------------------------------------

“Facility” means, at any time, the aggregate amount of the Commitments at such
time.

“Facility Fee” has the meaning set forth in Section 2.12(a).

“Facility Fee Base” has the meaning set forth in Section 2.12(a).

“Failed Loan” has the meaning specified in Section 2.04(e).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Domestic Business Day next succeeding such day, provided that (i) if such
day is not a Domestic Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day, and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to the Administrative Agent
on such day on such transactions as determined by it.

“Fixed Rate Loans” means Eurodollar Loans.

“Foreign Person” has the meaning set forth in Section 8.03(d).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Indemnified Taxes” has the meaning set forth in Section 8.03(a).

“Indemnitee” has the meaning set forth in Section 9.04(b).

“Interest Period” means, as to each Eurodollar Loan, a period commencing on the
date of borrowing specified in the applicable Notice of Borrowing or on the date

 

8



--------------------------------------------------------------------------------

specified in the applicable Notice of Conversion/Continuation, and ending one,
two, three, six or (as provided in Section 2.08(b)) twelve months thereafter,
provided that:

(i) any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day
unless such Eurodollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Eurodollar Business
Day;

(ii) any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

(iii) any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date (or, in the event
the Term-Out Option has been exercised, the Maturity Date as it has been
extended pursuant thereto).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Lender” means (i) each bank or other financial institution listed on the
signature pages hereof, (ii) each Person that becomes a Lender pursuant to
either Section 9.01 or Section 9.08(c), and (iii) their respective successors.

“Lender Party” means any Agent, any Lender and any Arranger.

“Lien” means any mortgage, pledge, security interest, lien, or encumbrance.

“Loan” and “Loans” mean and include each and every loan made by a Lender under
this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Company to perform its obligations under this Agreement or any of the Notes,
(b) the validity or enforceability of this Agreement or any of the Notes,
(c) the rights and remedies of any Lender or the Agents under this Agreement or
any of the Notes, or (d) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.

“Material Debt” means Debt (other than Loans under this Agreement) of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount exceeding
$200,000,000.

“Maturity Date” means the Termination Date or, if applicable, any later date to
which the Maturity Date shall have been extended pursuant to Section 2.19, or if
any such date is not a Domestic Business Day, the next preceding Domestic
Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

9



--------------------------------------------------------------------------------

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.

“Net Cash Proceeds” means, with respect to any event, (a) the cash (which term,
for purposes of this definition, shall include cash equivalents) proceeds
received in respect of such event, including any cash received in respect of any
non-cash proceeds (but only as and when received), in each case, net of (b) the
sum, without duplication, of all fees, taxes and out-of-pocket expenses,
including, without limitation, attorney, accountant, auditor, printer,
Securities and Exchange Commission filing, brokerage, consultant, investment
banking, advisory, placement, arranger or underwriting discounts, commissions,
fees and expenses and any other customary fees and expenses incurred by the
Company or any of its Subsidiaries to third parties in connection with such
event (or, if such taxes, costs or expenses have not been incurred or invoiced,
good faith estimates thereof).

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of this Agreement or a
Note which, pursuant to Section 9.07, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Notes” means promissory notes of the Company, substantially in the form of
Exhibit C hereto, evidencing the obligation of the Company to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Conversion/Continuation” has the meaning set forth in
Section 2.05(b).

“Officer’s Certificate” means a certificate signed by an officer of the Company.

“Other Taxes” has the meaning set forth in Section 8.03(b).

“Parent” means with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 9.08(d).

“Participant Register” has the meaning set forth in Section 9.08(g).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act) of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.20 when
a

 

10



--------------------------------------------------------------------------------

Defaulting Lender shall exist, the term “Percentage” shall mean the percentage
of the Total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. At any time after the Commitments shall
have terminated, the term “Percentage” shall refer to a Lender’s Percentage
immediately before such termination, adjusted to reflect any subsequent
assignments pursuant to Section 9.08(b) and to reflect any Lender’s status as a
Defaulting Lender at the time of determination.

“Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.

“Platform” has the meaning set forth in Section 5.01.

“Post-Default Rate” means, with respect to any Loan or any interest payment at
any date on or after the due date of such Loan or interest payment, a rate per
annum equal to the sum of 2% plus the Base Rate for such date.

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule II.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time by Bank of America, N.A. as its “prime rate.” Such rate is a
rate set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America, N.A. shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Company or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
$15,000,000.

“Quarterly Date” means the last day of March, June, September and December in
each year, commencing December 31, 2015.

“Rating Agency” means either of Moody’s or S&P.

“Register” has the meaning set forth in Section 9.08(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

11



--------------------------------------------------------------------------------

“Related Persons” has the meaning set forth in Section 9.04(b).

“Removal Effective Date” has the meaning set forth in Section 7.08.

“Required Lenders” means, at any time and for any specific purpose, the Lender
or Lenders having, in the aggregate, more than 50% of the total Credit Exposures
(exclusive in each case of the Credit Exposure(s) of Defaulting Lenders).

“Resignation Effective Date” has the meaning set forth in Section 7.08.

“Responsible Officer” shall mean any of the president, chief executive officer,
chief financial officer, principal accounting officer or treasurer.

“Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any Subsidiary
that has substantially all of its property located in the United States and that
owns a Principal Property and (z) any Subsidiary theretofore designated a
Restricted Subsidiary pursuant to the next sentence and not subsequently
designated not a Restricted Subsidiary pursuant to the sentence thereafter. If
at the end of any fiscal quarter, the aggregate principal amount of Debt of the
Company and its Subsidiaries secured by Liens exceeds $200,000,000 and the
aggregate total assets (net of depreciation and amortization, and after
intercompany eliminations, but without giving effect, as to any Restricted
Subsidiary pursuant to clause (z) above, to assets encumbered by Liens to secure
Debt) of the Company and all of its Restricted Subsidiaries (“Total Restricted
Assets”) are less than 85% of the total assets of the Company and its
Subsidiaries (net of depreciation and amortization, and after intercompany
eliminations, but without giving effect, as to any Restricted Subsidiary
pursuant to clause (z) above, to assets encumbered by Liens to secure Debt)
(“Total Assets”), then the Company shall, not later than the date on which
financial statements for the fiscal period then ending are required to be
delivered pursuant to this Agreement, designate other Subsidiaries as Restricted
Subsidiaries such that, after giving effect thereto, Total Restricted Assets
equal or exceed 85% of Total Assets. If at the end of any fiscal quarter, Total
Restricted Assets are more than 85% of Total Assets, the Company may designate
Restricted Subsidiaries which are not then Restricted Subsidiaries pursuant to
clause (x) or (y) above as being no longer Restricted Subsidiaries, provided
that after giving effect thereto, Total Restricted Assets equal or exceed 85% of
Total Assets. Subsidiaries of a Restricted Subsidiary are not Restricted
Subsidiaries solely by virtue of such subsidiary status.

“Retiring Lender” has the meaning set forth in Section 9.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

12



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, the Republic of the Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union, Her Majesty’s Treasury of the United Kingdom or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

“Significant Subsidiary” means a Subsidiary with a book value of total assets,
net of depreciation and amortization and after intercompany eliminations, in
excess of $200,000,000.

“Stockholders’ Equity” means consolidated stockholders’ equity of the Company
and the Consolidated Subsidiaries reported as stockholders’ equity on the
consolidated balance sheet of the Company and the Consolidated Subsidiaries, as
calculated pursuant to Section 1.02.

“Strategic Review Business” means the Company’s government information
technology, governmental services and technical services businesses, identified
as under strategic review in the Company’s press release dated July 20, 2015,
including one or more direct and/or indirect Subsidiaries or joint venture
interests established for the purpose of owning and operating such businesses.

“Strategic Review Transaction” means any one or more of the following
transactions:

(i) the sale or transfer by the Company and/or its Subsidiaries (whether through
direct investment, creation of a joint venture, or asset or equity sale
involving one or more third parties or underwriters, including pursuant to a
merger, consolidation, share exchange or other business combination) of some or
all of the Strategic Review Business;

(ii) the spin-off, split-off or similar distribution of the Strategic Review
Business (or a portion thereof) to the Company’s stockholders; and

(iii) all transactions incidental thereto.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company, other than any such corporation or
other entity that is an Exempt Subsidiary.

“Syndication Agent” means Citibank, N.A. in its capacity as Syndication Agent in
respect of this Agreement.

“Taxes” has the meaning set forth in Section 8.03(a).

 

13



--------------------------------------------------------------------------------

“Term Loans” has the meaning set forth in Section 2.19.

“Term-Out Date” has the meaning set forth in Section 2.19.

“Term-Out Fee” has the meaning set forth in Section 2.12(c).

“Term-Out Option” has the meaning set forth in Section 2.19.

“Termination Date” means, as to each Lender, the earlier of (i) the Commitment
Termination Date and (ii) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.09. 2.10 or 6.01.

“Total Commitments” means, at the time for any determination thereof, the
aggregate of the Commitments of the Lenders.

“Total Usage” means, as to any Lender at any time of determination, the
aggregate principal amount of all Loans by such Lender at such time outstanding.

“Tranche” means a group of Eurodollar Loans having the same Interest Period.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Syndication Agent that the Company wishes to
amend any covenant contained in Article 5 to eliminate the effect on the
operation of such covenant (or, in the case of clause (a) or clause (b) below,
if the Syndication Agent notifies the Company that the Required Lenders wish to
amend any such covenant for such purpose) of (a) any change after the date
hereof in generally accepted accounting principles (which, for purposes of this
proviso shall include the generally accepted application or interpretation
thereof), (b) any change after the date hereof in the Company’s accounting
policies that are consistent with generally accepted accounting principles or
(c) any change after the date hereof in any applicable tax law or regulation or
in the interpretation thereof by any regulatory authority (including, without
limitation, any change in an applicable tax treaty), then the Company’s
compliance with such covenant shall be determined on the basis of (x)

 

14



--------------------------------------------------------------------------------

generally accepted accounting principles, (y) the Company’s accounting policies
or (z) the applicable tax law or regulation or the interpretation thereof in
effect immediately before the relevant change in generally accepted accounting
principles or accounting policies is adopted by the Company or change in law is
effective, as applicable, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
the impact on Stockholder’s Equity from the re-measurement of post-retirement
benefit plans pursuant to the Accounting Standards Codification 715,
Compensation-Retirement Benefits (or any other Financial Accounting Standard
having a similar result or effect).

ARTICLE 2

THE CREDITS

Section 2.01. The Loans. On or after the Effective Date, each of the Lenders
severally agrees, upon the terms and conditions of this Agreement, to make Loans
in Dollars to the Company under this Section 2.01 from time to time prior to the
Termination Date, such that the Total Usage of such Lender shall at no time
exceed such Lender’s Commitment in effect at such time. Within such limits, the
Company may borrow, repay and reborrow under this Section 2.01. Each borrowing
from the Lenders shall be in an aggregate amount of not less than $10,000,000
and in multiples of $1,000,000.

Section 2.02. Method of Borrowing. The Company shall give the Administrative
Agent written or telephonic notice (a “Notice of Borrowing”) no later than 1:00
p.m. (New York time) or, with respect to any Base Rate Loan, 11:00 a.m. (New
York time) (i) at least three Eurodollar Business Days before the date of each
borrowing hereunder on the basis of the Eurodollar Rate (or at least four
Eurodollar Business Days before the date of a borrowing hereunder with an
Interest Period of twelve months in accordance with Section 2.08(b)) or, (ii) on
the day of each borrowing hereunder on the basis of the Base Rate, specifying in
each case the date of such borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Loan or a Eurodollar Business Day in the case of a
Eurodollar Loan, the amount to be borrowed, any election as between the Base
Rate and the Eurodollar Rate, and, if the Eurodollar Rate is elected, a
selection of the applicable Interest Period. A written Notice of Borrowing shall
be executed by a Responsible Officer or a Designated Representative and shall be
substantially in the form of Exhibit A hereto, or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer or a Designated Representative. A telephonic notice hereunder may only
be provided by a Responsible Officer or a Designated Representative, such notice
to be promptly followed by a written Notice of Borrowing executed as set forth
above.

Section 2.03. [Reserved.]

Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall give each Lender prompt notice of

 

15



--------------------------------------------------------------------------------

each such borrowing, specifying the relevant information including such Lender’s
portion of such borrowing (if any) and the date on which funds are to be made
available. If a Notice of Borrowing is revoked by the Company after receipt
thereof by the Administrative Agent, the Company shall be subject to the
provisions of Section 2.14.

(b) Not later than 1:00 p.m. (New York time) on the date specified by the
Administrative Agent pursuant to Section 2.04(a), each Lender participating
therein shall make available its share of such borrowing, in Dollars, in
immediately available funds, to the Administrative Agent at its address referred
to in Section 9.02. Unless (i) the Administrative Agent has not received a
written Notice of Borrowing pursuant to Section 2.02 or (ii) the Administrative
Agent determines that any applicable condition set forth in Article 3 has not
been satisfied, the amounts so received by the Administrative Agent shall be
made available immediately upon receipt to the Company by wire transfer in
Dollars, in immediately available funds, to an account of the Company maintained
at a financial institution located in the United States designated by the
Company to the Administrative Agent.

(c) Unless the Administrative Agent shall have received notice from a Lender
(x) not later than 1:00 p.m. (New York time) on the date of the borrowing, in
the case of Base Rate Loans and (y) at least one Domestic Business Day prior to
the date of the borrowing, in the case of any other Loans, that such Lender will
not make available to the Administrative Agent such Lender’s share of the
borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of the borrowing in
accordance with subsection (b) of this Section 2.04 and the Administrative Agent
may, in reliance upon such assumption, make available to the Company on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Company severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Company until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan for purposes of this
Agreement, and the Company shall not be required to repay such amount pursuant
to this subsection (c).

(d) The failure of any Lender to make a Loan required to be made by it as part
of any borrowing hereunder shall not relieve any other Lender of its obligation,
if any, hereunder to make its Loan on the date of such borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of the borrowing.

(e) If any Lender (x) shall fail to make any Loan (the “Failed Loan”) which such
Lender is otherwise obligated hereunder to make to the Company on the date of
borrowing thereof and the Administrative Agent shall not have received notice
from the Company or such Lender that any condition precedent to the making of
the Failed Loan has not been satisfied or (y) is otherwise a Defaulting Lender,
then, until such Lender shall have made or be deemed to have made (pursuant to
the third to last sentence of this subsection (e)) the Failed Loan in full or
the Administrative Agent shall have received notice from the Company or such
Lender that any condition precedent to the Failed Loan was not satisfied at the
time the Failed Loan was to have been made or is no longer a

 

16



--------------------------------------------------------------------------------

Defaulting Lender, as applicable, whenever the Administrative Agent shall
receive any amount from the Company for the account of such Lender, except as
otherwise provided in Section 2.20(c), (i) the amount so received will, upon
receipt by the Administrative Agent, be deemed to have been paid to the Lender
in satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Company up to the amount of any Failed Loan and (iii) the Administrative Agent
will, accordingly, disburse such amount (up to the amount of such Failed Loan)
to the Company or, if the Administrative Agent has previously made such amount
available to the Company on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Company); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Company or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the Company in
satisfaction, to the extent thereof, of such Lender’s obligation to make the
Failed Loan. In the event any amounts remain after application pursuant to the
first sentence of this Section 2.04(e), such amounts shall be applied in
accordance with Section 2.20(c) hereto. If and during the time that a Failed
Loan shall exist, the Company shall have the right to terminate in full the
Commitment of the Lender causing such Failed Loan as provided in
Section 9.01(a).

Section 2.05. Conversion/Continuation of Loans. (a) The Company shall have the
option to (i) convert all or any part of (A) outstanding Base Rate Loans equal
to $10,000,000 and multiples of $1,000,000 in excess of that amount to
Eurodollar Loans and (B) outstanding Eurodollar Loans equal to $10,000,000 and
multiples of $1,000,000 in excess of that amount to Base Rate Loans, or
(ii) upon the expiration of any Interest Period applicable to outstanding
Eurodollar Loans, to continue all or any portion of such Loans equal to
$10,000,000 and multiples of $1,000,000 in excess of that amount as Eurodollar
Loans. The Interest Period of any Base Rate Loan or Eurodollar Loan converted to
a Fixed Rate Loan pursuant to clause (i) above shall commence on the date of
such conversion. The succeeding Interest Period of any Fixed Rate Loan continued
pursuant to clause (ii) above shall commence on the last day of the Interest
Period of the Loan so continued. Eurodollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 8.02.

(b) The Company shall deliver a written or telephonic notice of such
continuation or conversion (a “Notice of Conversion/Continuation”) to the
Administrative Agent no later than (y) 1:00 p.m. (New York time) at least three
Eurodollar Business Days (four Eurodollar Business Days if the Interest Period
is for twelve months) in advance of the date of the proposed conversion to, or
continuation of, a Eurodollar Loan, and (z) 11:00 a.m. (New York time) on the
day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be executed by a Responsible Officer or a
Designated Representative, shall be in substantially the form attached as
Exhibit B, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer or a Designated Representative, and shall
specify: (i) the proposed

 

17



--------------------------------------------------------------------------------

conversion/continuation date (which shall be a Eurodollar Business Day in the
case of a Eurodollar Loan or a Domestic Business Day in the case of a Base Rate
Loan), (ii) the aggregate amount of the Loans being converted/continued,
(iii) an election between the Base Rate and the Eurodollar Rate and (iv) in the
case of a conversion to, or a continuation of Eurodollar Loans, the requested
Interest Period. A telephonic Notice of Conversion/Continuation may only be
provided by a Responsible Officer or a Designated Representative, which notice
must be promptly followed by a written Notice of Conversion/Continuation
executed as set forth above. Upon receipt of a Notice of
Conversion/Continuation, the Administrative Agent shall give each Lender prompt
notice of the contents thereof and such Lender’s pro rata share of all
conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Company as to any Eurodollar Loan
and such Loan is not repaid by the Company at the end of the applicable Interest
Period, such Loan shall be converted to a Base Rate Loan.

Section 2.06. Loan Accounts and Notes. (a) Except as provided in subsection
(b) below, the Loans of each Lender shall be evidenced by a loan account in the
Company’s name maintained by such Lender and the Administrative Agent in the
ordinary course of business. Such loan account maintained by the Administrative
Agent shall be conclusive evidence absent manifest error of the amount of the
Loan made by such Lender to the Company, the interest accrued and payable
thereon and all interest and principal payments made thereon. Any failure so to
record or any error in doing so shall in no way limit or otherwise affect the
obligation of the Company hereunder to pay any amount owing with respect to the
Loans.

(b) Upon written request made to the Syndication Agent by a Lender, the Company
shall deliver to the Syndication Agent for such Lender a single Note, evidencing
the Loans, of such requesting Lender, payable to the order of each such Lender
for the account of its Applicable Lending Office.

(c) Upon receipt from the Company of the requesting Lender’s Note, the
Syndication Agent shall forward such Note to such Lender. Such Lender shall
record the date and amount of each Loan made by it and the date and amount of
each payment of principal made by the Company with respect thereto, and may, if
such Lender so elects in connection with any transfer or enforcement of its
Note, endorse on the schedule forming a part thereof appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of any Lender that has requested a Note
to make any such recordation or endorsement shall not affect the obligations of
the Company hereunder or under the Note. Each Lender that receives a Note from
the Company is hereby irrevocably authorized by the Company to so endorse its
Note and to attach to and make a part of its Note a continuation of any such
schedule as and when required.

Section 2.07. Payment of Principal. Each Loan shall fall due and be paid as to
principal on the Maturity Date.

 

18



--------------------------------------------------------------------------------

Section 2.08. Interest. Payment of interest on the Loans shall be in accordance
with the following:

(a) Interest shall, subject to any decrease or increase pursuant to clause
(d) of this Section 2.08, accrue (y) on each Base Rate Loan for each day at a
rate per annum equal to the Base Rate for such day and (z) on each Eurodollar
Loan for each day during each period commencing on the first day of an Interest
Period therefor to but excluding the last day of such Interest Period, at a rate
per annum equal to the sum of the Eurodollar Rate for such Interest Period plus
the Eurodollar Margin for such day, all as selected and specified in a notice to
the Administrative Agent furnished pursuant to Section 2.02 or Section 2.05;
provided that:

(i) each selection by the Company as between the Base Rate and the Eurodollar
Rate shall be made, as among the Lenders, pro rata in accordance with their
respective Commitments, except as variation from such pro-rationing may be
required by virtue of suspension as to a particular Lender of its Commitment to
make Eurodollar Loans, as contemplated by Section 8.02(a); and

(ii) subject to the other provisions of this Section 2.08 there may be
outstanding hereunder at the same time Loans (or portions thereof) which are
Base Rate Loans and other Loans (or portions thereof) which are Eurodollar
Loans.

(b) If requested to do so by the Company, through the Administrative Agent, at
least six Eurodollar Business Days before the beginning of any Interest Period
applicable to a Eurodollar Loan, each Lender will advise the Company, through
the Administrative Agent, before 10:00 a.m. (New York time) four Eurodollar
Business Days preceding the beginning of such Interest Period, as to whether
such Lender consents to the selection by the Company of a duration of twelve
months for such Interest Period. If, but only if, all of the Lenders so consent,
the Company shall be entitled to select a duration of twelve months for such
Interest Period pursuant to Section 2.02 or 2.05.

(c) Interest accrued on a Base Rate Loan shall be paid on each Quarterly Date
and on the Maturity Date. Interest accrued on a Eurodollar Loan shall be paid
(i) on the last day of the Interest Period for such Loan, (ii) in the case of a
Eurodollar Loan with an Interest Period of more than three months, at intervals
of three months from the first day of such Interest Period and (iii) on the date
of any prepayment pursuant to Section 2.09 or 2.10, or conversion pursuant to
Section 8.02 (but only to the extent accrued with respect to the amount being
prepaid or converted).

(d) The Eurodollar Margin shall be determined by reference to the senior
unsecured long-term debt ratings of the Company by S&P and Moody’s, as specified
on Schedule II hereto. Any change in the Eurodollar Margin shall become
effective on the day on which such a Rating Agency shall publicly announce a
change in such rating.

(e) [Reserved.]

(f) Interest on past-due principal and interest shall accrue at the Post-Default
Rate during the period from and including the due date thereof to but excluding
the date that such amount is paid and shall be payable on demand.

(g) The Administrative Agent shall determine, in accordance with the provisions
of this Agreement, each Base Rate and Eurodollar Rate applicable to the

 

19



--------------------------------------------------------------------------------

Loans hereunder. The Administrative Agent shall give prompt notice to the
Company and the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

(h) Interest on Fixed Rate Loans shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed, calculated as to each
Interest Period (or period ending on a repayment date or date of conversion to a
Eurodollar Loan or prepayment date selected pursuant to Section 2.09 or 2.10 or
required pursuant to Section 8.02) from and including the first day thereof to
but excluding the last day thereof. Interest on Base Rate Loans shall be
computed on the basis of a year of 365 or 366 days, as the case may be, and paid
for the actual number of days elapsed, calculated from and including the date of
such Base Rate Loan to but excluding the date of repayment or conversion of such
Loan to a Fixed Rate Loan.

Section 2.09. Optional Prepayments and Commitment Reductions. (a) The Company
may, upon notice to the Administrative Agent not later than 11:30 a.m. (New York
time) on the date of such prepayment, prepay Base Rate Loans, in each case
without penalty or premium, in whole at any time, or from time to time in part
in amounts aggregating not less than $10,000,000.

(b) Subject to Section 2.14, the Company may, upon at least three Eurodollar
Business Days’ notice to the Administrative Agent, prepay Eurodollar Loans, in
whole at any time, or from time to time in part in amounts aggregating not less
than $10,000,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.

(c) The Company may at any time or from time to time, upon not less than three
Domestic Business Days’ prior written notice to the Administrative Agent,
terminate the Commitments of the Lenders, in whole or in part, provided that
each partial termination shall be in an aggregate amount of not less than
$25,000,000 and a multiple of $5,000,000, and shall reduce the Commitments of
the applicable Lenders proportionately (the Commitment Schedule shall be deemed
to be amended to reflect the reduction in such Commitments); and provided
further that after giving effect to any such termination or reduction and any
prepayment or repayment of the Loans pursuant to this Section 2.09 on or before
the effective date thereof, the Total Usage of each Lender shall not exceed its
Commitment as so reduced (or shall be zero in the case of the termination of the
Commitments). The Commitment of a Lender may also be terminated under the
provisions of Section 9.01(a).

(d) Upon receipt of such notice of prepayment or Commitment reduction, the
Administrative Agent shall give each Lender prompt written notice of the
contents thereof and the amount of such Lender’s Loans being prepaid or
Commitment reduced, as applicable, pursuant thereto.

(e) Each notice delivered by the Company pursuant to this Section 2.09 may state
that such notice is conditioned upon the effectiveness of other credit
facilities (including, without limitation, credit facilities evidenced by a
credit agreement or an indenture), in which case such notice may be revoked by
the Company (by and upon a written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

20



--------------------------------------------------------------------------------

Section 2.10. Mandatory Prepayments and Commitment Reductions. (a) Unless
previously terminated, the Commitments shall terminate automatically on the
Commitment Termination Date.

(b) In the event and on each occasion that the Company receives any Net Cash
Proceeds arising from any Debt Issuance or Equity Issuance, an amount equal to
100% of such Net Cash Proceeds (or, if less, the aggregate amount of Commitments
and Loans then outstanding) shall be applied to (x) first, automatically and
permanently reduce the Commitments then in effect in an amount equal to the
amount of such Net Cash Proceeds, such reduction to take effect on the date of
receipt by the Company of such Net Cash Proceeds; provided, that if the Company
shall notify the Administrative Agent that the closing date of the Acquisition
is expected to occur on or within three Domestic Business Days after the date on
which such Net Cash Proceeds are received, and that it is impractical on short
notice to include such Net Cash Proceeds in the payment of the consideration for
the Acquisition, then the effectiveness of such reduction shall be deferred for
three Domestic Business Days and become effective on the third Domestic Business
Day after the date on which such Net Cash Proceeds are received (which, for the
avoidance of doubt, shall be after the consummation, or then-scheduled date for
consummation, of the Acquisition) and, if the closing date of the Acquisition
shall occur at any time during such three-Domestic Business Day deferral period,
such Net Cash Proceeds shall be applied within five Domestic Business Days after
the Company’s receipt of such Net Cash Proceeds to prepay the Loans as provided
in clause (y) below, and (y) second, prepay Loans then outstanding in a
principal amount equal to the amount of such Net Cash Proceeds (but, prior to
the Commitment Termination Date, only to the extent that the aggregate
outstanding principal amount of the Loans would otherwise exceed the aggregate
amount of the Commitments as so reduced pursuant to clause (x) above), which
prepayment shall be made by the Company not later than five Domestic Business
Days following the receipt by the Company of such Net Cash Proceeds.

(c) The Company shall provide a prompt written notice to the Administrative
Agent of any reductions of Commitments or prepayment of Loans made under this
Section 2.10. Upon receipt of such notice of prepayment, the Administrative
Agent shall give each Lender prompt written notice of the contents thereof and
the amount of such Lender’s Loans being prepaid pursuant thereto.

(d) All prepayments pursuant to this Section 2.10 shall be without premium or
penalty, except funding losses set forth in Section 2.14; provided, however
that, so long as no Event of Default has occurred and is continuing, the Company
may defer the making of any mandatory prepayment required under this
Section 2.10 until the last day of the Interest Period applicable to such Loans
required to be prepaid to avoid incurring such funding losses.

Section 2.11. General Provisions As To Payments. (a) All payments by the Company
of principal, interest, the Facility Fee, the Term-Out Fee (if any) and other
charges under this Agreement shall be made not later than 2:00 p.m. (New York
time) on the date when due, in Dollars, in immediately available funds, without
set-off, counterclaim or deduction, to the Administrative Agent at its address
referred to in Section 9.02. If a Fed-Wire reference or tracer number for any
such payment has been received, from the Company or otherwise, by the
Administrative Agent by that time the

 

21



--------------------------------------------------------------------------------

Company will not be penalized for a payment received after 2:00 p.m. (New York
time). The Administrative Agent will promptly distribute to each Lender its
ratable share of each such payment received by the Administrative Agent for the
account of the Lenders. Whenever any payment of principal of, or interest on,
the Base Rate Loans, or of the Facility Fee, the Term-Out Fee (if any) or any
other amounts payable to the Lenders hereunder shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day. Whenever any payment of principal of,
or interest on, the Eurodollar Loans shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Eurodollar Business Day. If the date for any payment
of principal is extended by operation of law or otherwise, interest thereon
shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Lenders hereunder that the
Company will not make such payment in full, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Company shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

Section 2.12. Fees. (a) Commencing on the Effective Date, the Company agrees to
pay to the Lenders a facility fee (the “Facility Fee”) on the daily actual
aggregate amount of the Facility Fee Base at a rate per annum determined by
reference to the senior unsecured long-term debt ratings of the Company by S&P
and Moody’s, as specified on Schedule II hereto. Any change in the Facility Fee
shall become effective on the day on which such a Rating Agency publicly
announces a change in such rating. Notwithstanding the foregoing, the Facility
Fee in respect of the Facility Fee Base, as defined below, of any Lender shall
cease to accrue, and accrued but unpaid Facility Fee shall be payable, on the
date (if any) on which such Lender’s Facility Fee Base is reduced to zero
pursuant hereto. For this purpose the “Facility Fee Base” is the aggregate
amount of the Credit Exposures; provided that following termination of the
Commitments (including after the Term-Out Date, if any), the Facility Fee Base
at any date shall not include any principal amounts bearing interest at such
date at the Post-Default Rate.

(b) Facility Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) for the actual number of days elapsed. Facility Fees shall
be payable in arrears on each Quarterly Date during the period from and
including the Effective Date to but excluding the date the Facility Fee Base is
reduced to zero and on the date the Facility Fee Base is reduced to zero and
shall be paid by the Company to the Administrative Agent for the account of the
Lenders.

 

22



--------------------------------------------------------------------------------

(c) In the event the Company elects to exercise the Term-Out Option under
Section 2.19, then, on the Commitment Termination Date, the Company agrees to
pay to the Administrative Agent, for the account of each Lender, a term-out fee
equal to 0.75% of the aggregate principal amount of the Term Loans (the
“Term-Out Fee”).

Section 2.13. Lending Offices. Each Loan shall be made and maintained by the
Applicable Lending Office of each respective Lender. Subject to the provisions
of Sections 8.01, 8.02 and 9.08(d), each Lender may transfer any Loan to or
designate a different office of itself or any subsidiary or affiliate and such
office shall thereupon become an Applicable Lending Office.

Section 2.14. Reimbursement. The Company shall reimburse each Lender for all
reasonable out-of-pocket costs and expenses, including the cost of any
liquidation and redeployment of funds borrowed by such Lender (but excluding
loss of margin for the period after any payment, conversion or failure to
borrow, convert or continue as described herein), in the event that the Company
makes any payment of principal with respect to, or converts, any Fixed Rate Loan
on any day other than the last day of an Interest Period applicable thereto
(pursuant to Section 2.09 or 2.10, or otherwise) or any borrowing, conversion,
continuation or prepayment notified to the Lenders pursuant to Section 2.02,
2.05, 2.09(b) or 2.10(c) (or any revocation thereof pursuant to Section 2.09(e))
relative to Fixed Rate Loans shall not be consummated because of the Company’s
failure to satisfy one or more of the applicable conditions precedent in Article
3 or because the Company fails to borrow, convert, continue or prepay at the
specified time. Any Lender requesting reimbursement from the Company for such
costs and expenses pursuant to this Section 2.14 shall provide the Company
through the Administrative Agent with the calculation of the amount of such
costs and expenses in reasonable detail.

Section 2.15. [Reserved.]

Section 2.16. [Reserved.]

Section 2.17. [Reserved.]

Section 2.18. [Reserved.]

Section 2.19. Term-out Option. The Company may, by irrevocable written notice to
the Administrative Agent given not fewer than three Domestic Business Days prior
to the Commitment Termination Date, elect (such election, the “Term-Out
Option”), effective as of the Commitment Termination Date (the “Term-Out Date”),
to extend the Maturity Date for all or a ratable portion of all Loans
outstanding on such date to the first anniversary of the Commitment Termination
Date; provided that such extension of the Maturity Date shall become effective
only if, on the Term-Out Date, (a) no Event of Default shall have occurred and
be continuing, (b) the representations and warranties of the Company contained
in Article 4 (other than Sections 4.04(c), 4.05, 4.11 and 4.12) shall be true on
and as of the Term-Out Date, before and after giving effect to the Term-Out
Option, (c) the Company shall pay the Term-Out Fee to the Administrative Agent
for the account of each Lender pursuant to Section 2.12(c) and (d) the Company
shall not have previously exercised the Term-Out Option. In the event the
Maturity Date

 

23



--------------------------------------------------------------------------------

shall be so extended, (i) all Loans outstanding on the Commitment Termination
Date shall continue as term loans (the “Term Loans”) following such date,
(ii) the Commitments will terminate on the Term-Out Date, and (iii) the Company
may not borrow or reborrow any additional Loans on or after such date.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the Commitment of such Defaulting Lender under
Section 2.12;

(b) The Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.07);

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.06), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default or
Event of Default exists) to be held in a non-interest bearing deposit account
and released in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; third, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 3.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.20 shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

24



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS

Section 3.01. Conditions to Effectiveness. The Commitments shall become
effective on the date that each of the following conditions shall have been
satisfied (or waived in accordance with Section 9.07):

(a) Counterparts. The Administrative Agent and the Syndication Agent shall have
received counterparts hereof signed by each of the parties hereto (or, in the
case of any party as to which an executed counterpart shall not have been
received, facsimile transmission, electronic communication, pursuant to
procedures acceptable to the Administrative Agent, or other written confirmation
from such party of execution of a counterpart hereof by such party).

(b) Account. The Company shall have designated in writing to the Administrative
Agent its account pursuant to Section 2.04(b).

(c) Signatures. The Company shall have certified the name and signature of each
officer authorized to sign this Agreement and any Notes on its behalf and each
Designated Representative authorized to give Notices of Borrowing or give
Notices of Conversion/Continuation under this Agreement. The Lenders may
conclusively rely on such certification until they respectively receive notice
in writing to the contrary.

(d) Opinion of Company Counsel. The Administrative Agent and the Syndication
Agent shall have received (i) an opinion of Hogan Lovells US LLP, special
counsel for the Company, and (ii) an opinion of the General Counsel, the
Associate General Counsel or an Assistant General Counsel of the Company, in
form and substance reasonably satisfactory to the Administrative Agent; the
Company hereby expressly instructs each such counsel to prepare such opinion for
the benefit of the Agents and the Lenders.

(e) Proof of Corporate Action. The Company shall have delivered copies certified
by its Secretary or an Assistant Secretary of its Charter and Bylaws and of all
corporate action taken by the Company to authorize the execution, delivery and
performance of this Agreement and the Notes and the borrowing hereunder.

(f) Know Your Customer. The Administrative Agent shall have received all
documentation and other information reasonably requested by each Lender that is
required for compliance with the Patriot Act or other “know your customer” and
anti-money laundering rules and regulations (which requested information shall
have been received at least three Domestic Business Days prior to the Effective
Date to the extent requested by the Lenders at least 10 Domestic Business Days
prior to the Effective Date).

(g) Fees. The Lenders and the Agents shall have received the fees, as otherwise
agreed to by them and the Company, then or theretofore payable.

Provided that this Agreement shall not become effective or be binding unless all
of the foregoing conditions are satisfied no later than October 9, 2015. The
Administrative Agent shall promptly notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

 

25



--------------------------------------------------------------------------------

Section 3.02. Conditions to All Loans. The obligation of each Lender to make
each Loan to be made by it on or after the Effective Date (including the initial
Loan), is subject to the following conditions precedent:

(a) Events of Default, Etc. No Event of Default shall have occurred and be
continuing; and except as otherwise described by the Company in a writing to the
Syndication Agent and waived by the Required Lenders, the representations of the
Company in Article 4 (other than Sections 4.04(c), 4.05, 4.11 and 4.12) shall be
true on and as of the date of such Loan with the same force and effect as if
made on and as of such date. Notwithstanding the foregoing, for purposes of the
representations of the Company in Article 4 in respect of any Loans to be made
on the Effective Date, the limitation in the parenthetical included in the
previous sentence shall not apply.

(b) Company Representation. Each Notice of Borrowing given by the Company shall
constitute a representation by the Company as to the satisfaction in respect of
such borrowing of the conditions referred to in Section 3.02(a).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants on the Effective Date and subject to
Section 3.02(a), each other date required pursuant to this Agreement that:

Section 4.01. Corporate Existence and Power. Each of the Company and its
Restricted Subsidiaries is duly organized and validly existing under the laws of
the state of its organization without limitation on the duration of its
existence, is in good standing therein, and is duly qualified to transact
business in all jurisdictions where such qualification is necessary, except for
such jurisdictions where the failure to be so qualified or licensed will not be
reasonably likely to have a Material Adverse Effect; the Company has corporate
power to enter into and perform this Agreement; and the Company has the
corporate power to borrow Loans, and issue Notes as contemplated by this
Agreement.

Section 4.02. No Contravention. The execution and delivery by the Company of
this Agreement and any Notes and the performance by the Company of its
respective obligations under this Agreement and any Notes, do not contravene, or
constitute a default under, any provision of applicable law or regulation or
such corporation’s Charter or Certificate of Incorporation, as the case may be,
or Bylaws or any indenture, agreement, instrument, judgment or order to which
the Company is a party or by which it or any of its material assets or
properties may be bound or affected which would be reasonably likely to have a
Material Adverse Effect.

Section 4.03. Corporate Authorization; Binding Effect. The Company has taken all
corporate action necessary to authorize its execution and delivery of this
Agreement and any Notes and the consummation of the transactions contemplated
hereby; this Agreement and any Notes constitute the legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their respective terms, except to the extent limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
application relating to or affecting the enforcement of creditors’ rights or by
general equitable principles.

 

26



--------------------------------------------------------------------------------

Section 4.04. Financial Information. (a) The consolidated balance sheets of the
Company and its Consolidated Subsidiaries as of December 31, 2014 and 2013 and
the related consolidated statements of earnings, stockholders’ equity, and cash
flows for each of the years then ended, audited by Ernst & Young LLP and set
forth in the Company’s 2014 Form 10-K, a copy of which has been made available
to each of the Lenders, present fairly, in all material respects, the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such dates and the consolidated results of their operations and their cash
flows for each of the years then ended in conformity with generally accepted
accounting principles.

(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of June 28, 2015 and the related unaudited consolidated
statements of income and cash flows for the six months then ended, set forth in
the Company’s Form 10-Q for the quarter ended June 28, 2015, a copy of which has
been made available to each of the Lenders, present fairly, in all material
respects, on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such six-month period (subject to
normal year end adjustments and the absence of certain footnotes).

(c) Since December 31, 2014, there has occurred no change in the consolidated
financial condition of the Company and its Consolidated Subsidiaries which would
be reasonably likely to have a Material Adverse Effect.

Section 4.05. Litigation; Taxes. (a) There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Company’s legal department
threatened, against or affecting the Company or any Subsidiary, the adverse
determination of which is reasonably likely to occur, and if so adversely
determined would be reasonably likely to have a Material Adverse Effect.

(b) The Company and each Subsidiary have filed all material tax returns which,
to the knowledge of the Company’s Vice President, Taxes and General Tax Counsel,
were required to be filed and have paid or have adequately provided for all
taxes shown thereon to be due, including interest and penalties, except for
(i) those not yet delinquent, (ii) those the nonpayment of which would not be
reasonably likely to have a Material Adverse Effect and (iii) those being
contested in good faith and adequately covered by reserves.

Section 4.06. Margin Regulations. No part of the proceeds of any Loan will be
used in a manner which would violate, or result in a violation of, Regulation U.

Section 4.07. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act and the filing
of International Capital Form CQ-1’s.

 

27



--------------------------------------------------------------------------------

Section 4.08. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Agents against the Company under this Agreement
and the Notes will not be subordinate to, and will rank at least pari passu
with, the claims and rights of any other unsecured creditors of the Company
(except to the extent provided by bankruptcy, reorganization, insolvency,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights and by general principles of equity).

Section 4.09. No Defaults. The payment obligations of the Company and the
Restricted Subsidiaries in respect of any Material Debt are not overdue.

Section 4.10. Full Disclosure. All information furnished to the Lenders in
writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any misstatement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading in any material respect on and as of the date hereof.

Section 4.11. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case has resulted or could result in the imposition
of a material Lien or the posting of a material bond or other material security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

Section 4.12. Environmental Matters. The financial statements described in
Section 4.04 provide certain information regarding the current and potential
obligations arising from various consent decrees, cleanup and abatement orders,
and current or potential proceedings pertaining to actual or alleged soil and
water contamination, disposal of hazardous wastes, and other environmental
matters related to properties currently owned by the Company or its Restricted
Subsidiaries, previously owned properties, and other properties. Since
December 31, 2014, environmental matters have not caused any material adverse
change in the consolidated financial condition of the Company and the
Consolidated Subsidiaries from that shown by such financial statements.

In the ordinary course of business, the ongoing operations of the Company and
its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Company, ongoing operations at the Principal Properties are
currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to result in a material adverse change in the consolidated
financial condition of the Company and the Consolidated Subsidiaries.

 

28



--------------------------------------------------------------------------------

Section 4.13. Anti-Corruption Laws and Sanctions. (a) The Company has
implemented policies and procedures reasonably designed to promote compliance by
the Company and its Subsidiaries and their respective directors, officers,
employees, and agents with Anti-Corruption Laws and applicable Sanctions. The
Company and its Subsidiaries, and their respective officers, and to the
knowledge of any Responsible Officer of the Company, its employees, directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
except in such instances in which failure to comply therewith could not
reasonably be excepted to have a Material Adverse Effect.

(b) The Company and its Subsidiaries are not knowingly engaged in any activity
that would reasonably be expected to result in the Company or any of its
Subsidiaries being designated as a Sanctioned Person. None of the Company, any
Subsidiary or to the knowledge of any Responsible Officer of the Company, any of
their respective directors, officers employees, or agents, is a Sanctioned
Person.

ARTICLE 5

COVENANTS

From the Effective Date and so long as any Lender has any Credit Exposure under
this Agreement, the Company agrees that, unless the Required Lenders shall
otherwise consent in writing:

Section 5.01. Information. The Company will deliver to the Administrative Agent
for each of the Lenders:

(a) as soon as available and in any event within 60 days after the end of each
of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Company and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Company and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);

(b) as soon as available and in any event within 120 days after the end of each
fiscal year, consolidated statements of earnings and cash flows of the Company
and the Consolidated Subsidiaries for such year and the related consolidated
balance sheets of the Company and the Consolidated Subsidiaries as at the end of
such year, all in reasonable detail and accompanied by an opinion of independent
public accountants of recognized standing selected by the Company as to such
consolidated financial statements (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);

 

29



--------------------------------------------------------------------------------

(c) promptly after their becoming available:

(i) copies of all financial statements, stockholder reports and proxy statements
that the Company shall have sent to its stockholders generally; and

(ii) copies of all registration statements filed by the Company under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Company
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);

(d) from time to time, with reasonable promptness, but subject to restrictions
imposed by applicable security clearance regulations, such further information
regarding the business and financial condition of the Company and its
Subsidiaries as any Lender may reasonably request through the Syndication Agent;

(e) prompt notice of the occurrence of any Default; and

(f) prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Company, threatened) and affecting the Company or any Restricted
Subsidiary, except litigation or proceedings which, the adverse determination of
which is not reasonably likely to occur, or which, if so adversely determined,
would not be reasonably likely to result in a Material Adverse Effect.

Each set of financial statements delivered pursuant to clause (a) or clause
(b) of this Section 5.01 shall be accompanied by a certificate in the form
attached hereto as Exhibit D signed by a financial officer of the Company
(i) stating that such officer has no knowledge, except as specifically stated,
of any Default and (ii) including the computations showing whether the Company
was, at the end of the relevant fiscal period, in compliance with the provisions
of Section 5.09.

Information required to be delivered pursuant to clause (a), (b) or (c) above
which is filed by the Company with the Securities and Exchange Commission shall
be deemed to have been delivered (x) in the case of clauses (a) and (b), on the
date when so filed (it being understood that deemed delivery does not affect the
requirement of a certificate as set forth in the preceding paragraph) and (y) in
the case of clause (c), on the date on which the Company provides notice to the
Administrative Agent (which shall promptly advise the Lenders of such notice)
that such information has been posted on the Company’s website on the Internet
at the website address listed on the signature pages hereof, at
http://www.sec.gov/edgar/searchedgar/webusers.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to the
preceding paragraph and (ii) the Company shall deliver paper copies of the
information referred to in clause (a), (b) or (c) to the Administrative Agent
for any Lender which requests such delivery.

The Company hereby acknowledges that the Administrative Agent and/or the
Arrangers may, and if reasonably requested by the Company, shall promptly, make
available to the Lenders materials and/or information provided by or on behalf
of the Company hereunder (collectively, “Company Materials”) by posting the
Company Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”).

 

30



--------------------------------------------------------------------------------

Section 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Company or such Restricted
Subsidiary; provided that neither the Company nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim (i) the
payment of which is being contested in good faith and by proper proceedings,
(ii) not yet delinquent or (iii) the non-payment of which, if taken in the
aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

Section 5.03. Insurance. The Company will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is customarily carried by owners of similar
businesses and properties in the same general areas in which the Company or such
Restricted Subsidiary operates or, to the extent customary, self-insurance.

Section 5.04. Maintenance of Existence. The Company will preserve and maintain,
and will cause each Restricted Subsidiary to preserve and maintain, its
corporate existence and all of its rights, privileges and franchises necessary
or desirable in the normal conduct of its business, and conduct its business in
an orderly, efficient and regular manner. Nothing herein contained shall prevent
the termination of the business or corporate existence of any Subsidiary which
in the judgment of the Company is no longer necessary or desirable, a merger or
consolidation of a Subsidiary into or with the Company (if the Company is the
surviving corporation) or another Subsidiary or any merger, consolidation or
transfer of assets permitted by Section 5.07, as long as immediately after
giving effect to any such transaction, no Default shall have occurred and be
continuing.

Section 5.05. Maintenance of Properties. The Company will keep, and will cause
each Restricted Subsidiary to keep, all of its properties necessary, in the
judgment of the Company, in its business in good working order and condition,
ordinary wear and tear excepted. Nothing in this Section 5.05 shall prevent the
Company or any Restricted Subsidiary from discontinuing the operation or
maintenance, or both the operation and maintenance, of any properties of the
Company or any such Restricted Subsidiary if such discontinuance is, in the
judgment of the Company (or such Restricted Subsidiary), desirable in the
conduct of its business.

Section 5.06. Compliance with Laws. The Company will comply, and will cause each
Restricted Subsidiary to comply, with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, a breach of which
would be reasonably expected to have a Material Adverse Effect, except where
contested in good faith and by proper proceedings.

 

31



--------------------------------------------------------------------------------

Section 5.07. Mergers, Consolidations and Sales of Assets. (a) The Company shall
not consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless:

(i) the Company or another solvent corporation that is incorporated under the
laws of the United States, any state thereof or the District of Columbia is the
surviving corporation of any such consolidation or merger or is the Person that
acquires by conveyance or transfer the properties and assets of the Company
substantially as an entirety;

(ii) if a Person other than the Company is the surviving corporation as
described in subsection (i) above or is the Person that acquires the property
and assets of the Company substantially as an entirety, it shall expressly
assume the performance of every covenant of this Agreement and of the Notes on
the part of the Company, as the case may be, to be performed or observed;

(iii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

(iv) if the Company is not the surviving corporation, the Company has delivered
to the Syndication Agent an Officer’s Certificate and a legal opinion of its
General Counsel, Associate General Counsel or Assistant General Counsel, upon
the express instruction of the Company for the benefit of the Syndication Agent
and the Lenders, each stating that such transaction complies with this Section
and that all conditions precedent herein provided for relating to such
transaction have been complied with.

(b) Upon any consolidation by the Company with, or merger by the Company into,
any corporation described in Section 5.07(a)(i) or any conveyance or transfer of
the properties and assets of the Company substantially as an entirety to any
corporation described in Section 5.07(a)(i), such corporation into which the
Company is merged or consolidated or to which such conveyance or transfer is
made shall succeed to, and be substituted for, and may exercise every right and
power of the Company, under this Agreement with the same effect as if such
corporation had been named as the Company, herein, and thereafter, in the case
of a transfer or conveyance permitted by Section 5.07(a), the Company, shall be
relieved of all obligations and covenants under this Agreement and the Notes.

Section 5.08. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create or suffer to exist any Lien upon any of its
assets, now owned or hereafter acquired, securing any Debt; provided, however,
that the foregoing restrictions shall not apply to:

(a) Liens on any assets owned by the Company or any Restricted Subsidiary
existing at the date of this Agreement;

(b) Liens on assets of a corporation or other entity existing at the time such
corporation or other entity is merged into or consolidated with the Company or a
Restricted Subsidiary (to the extent applicable, in accordance with
Section 5.07) or at the

 

32



--------------------------------------------------------------------------------

time of a purchase, lease or other acquisition of the assets of a corporation or
other entity as an entirety or substantially as an entirety by the Company or a
Restricted Subsidiary, whether or not any indebtedness secured by such Liens is
assumed by the Company or such Restricted Subsidiary;

(c) Liens on assets of a corporation or other entity existing at the time such
corporation or other entity becomes a Restricted Subsidiary;

(d) Liens securing Debt of a Restricted Subsidiary owing to the Company or to
another Restricted Subsidiary;

(e) materialmen’s, suppliers’, tax or other similar Liens arising in the
ordinary course of business securing obligations which are not overdue or are
being contested in good faith by appropriate proceedings; and Liens arising by
operation of law in favor of any lender to the Company or any Restricted
Subsidiary in the ordinary course of business constituting a banker’s lien or
right of offset in moneys of the Company or a Restricted Subsidiary deposited
with such lender in the ordinary course of business;

(f) Liens on assets existing at the time of acquisition of such assets by the
Company or a Restricted Subsidiary, or Liens to secure the payment of all or any
part of the purchase price of assets upon the acquisition of such assets by the
Company or a Restricted Subsidiary or to secure any Debt incurred or guaranteed
by the Company or a Restricted Subsidiary prior to, at the time of, or within
one year after the later of the acquisition, completion of construction
(including any improvements on an existing asset) or commencement of full
operation of such asset, which Debt is incurred or guaranteed for the purpose of
financing all or any part of the purchase price thereof or construction or
improvements thereon, and which Debt may be in the form of obligations incurred
in connection with industrial revenue bonds or similar financings and letters of
credit issued in connection therewith; provided, however, that in the case of
any such acquisition, construction or improvement the Lien shall not apply to
any asset theretofore owned by the Company or a Restricted Subsidiary, other
than, in the case of any such construction or improvement, any theretofore
unimproved real property on which the property so constructed or the improvement
made is located;

(g) Liens in favor of any customer (including any Governmental Authority) to
secure partial, progress, advance or other payments or performance pursuant to
any contract or statute or to secure any related indebtedness or to secure Debt
guaranteed by a Governmental Authority;

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, indebtedness in an aggregate principal amount not in excess of
$300,000,000 (or the equivalent amount in a different currency);

(i) Liens equally and ratably securing the Loans and such Debt; provided that
the Required Lenders may, in their sole discretion, refuse to take any Lien on
any asset (which refusal will not limit the Company’s or any Restricted
Subsidiary’s ability to incur a Lien otherwise permitted by this
Section 5.08(i)); such Lien may equally and ratably secure the Loans and any
other obligation of the Company or any of its Subsidiaries, other than an
obligation that is subordinated to the Loans;

 

33



--------------------------------------------------------------------------------

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement shall be
limited to all or part of the asset which secured the Lien so extended, renewed
or replaced (plus improvements and construction on such asset); and

(k) Liens securing Debt in an aggregate amount that, together with all other
Debt of the Company and its Restricted Subsidiaries that is secured by Liens not
otherwise permitted under subsections (a) through (j) above (if originally
issued, assumed or guaranteed at such time), does not at the time exceed the
greater of 10% of Stockholders’ Equity as of the end of the fiscal quarter
preceding the date of determination or $1,000,000,000. For purpose of this
Section 5.08(k), the term “Consolidated Subsidiaries” in the definition of
“Stockholders’ Equity” includes any Exempt Subsidiaries.

This covenant shall not apply to any “margin stock” within the meaning of
Regulation U in excess of 25% in value of the assets covered by this covenant.
For the avoidance of doubt, the creation of a security interest arising solely
as a result of, or the filing of UCC financing statements in connection with,
any sale by the Company or any of its Subsidiaries of accounts receivable not
prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.

Section 5.09. Leverage Ratio. The Company will not permit, as of the last Sunday
of each March, June and September and as of the last day of each December, the
ratio of (a) Debt to (b) the sum of Debt and Stockholders’ Equity, each, on a
consolidated basis to exceed 65.0%. For purposes of this Section 5.09, (i) the
term “Consolidated Subsidiaries” in the definitions of “Debt” and “Stockholders’
Equity” includes any Exempt Subsidiaries, and (ii) Debt will exclude up to
(x) $200,000,000 of Debt of the Consolidated Subsidiaries in the aggregate and
(y) $500,000,000 of Debt consisting of guarantees.

Section 5.10. Use of Facility. (a) The Company will use the proceeds of the
Loans for any lawful corporate purposes, including, without limitation, to
provide all or a portion of the financing required for the Company to consummate
the Acquisition.

(b) The Company and its Subsidiaries will not use, and the Company shall use its
best efforts to ensure that the directors, officers, employees, and agents of
the Company and its Subsidiaries shall not use, directly or, to the knowledge of
any Responsible Officer of the Company, indirectly, the proceeds of any Loans
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country except to the extent licensed or
otherwise authorized under U.S. law.

 

34



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:

(a) the Company shall fail to pay the principal of any Loan when due;

(b) the Company shall fail to pay within 5 days of the due date thereof the
Facility Fee, or any interest on any Loan;

(c) the Company shall fail to pay within 30 days after written request for
payment by any Lender, acting through the Administrative Agent, any other amount
payable under this Agreement;

(d) the Company shall fail to observe or perform any agreement contained in
Sections 5.07 through 5.09;

(e) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through
(d) above) for 30 days after written notice thereof has been given to the
Company by the Syndication Agent at the request of the Required Lenders;

(f) any representation or warranty made by the Company in Article 4 of this
Agreement or any certificate or writing furnished pursuant to this Agreement
shall prove to have been incorrect in any material respect when made and such
deficiency shall remain unremedied for 5 days after written notice thereof shall
have been given to the Company by the Syndication Agent at the request of the
Required Lenders;

(g) any Material Debt shall become due before stated maturity by the
acceleration of the maturity thereof by reason of default, or any Material Debt
shall become due by its terms and shall not be paid and, in any case aforesaid
in this clause (g), corrective action satisfactory to the Required Lenders shall
not have been taken within 5 days after written notice of the situation shall
have been given to the Company by the Syndication Agent at the request of the
Required Lenders;

(h) the Company or any Restricted Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(i) an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator,

 

35



--------------------------------------------------------------------------------

custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 90 days; or an order for relief shall be entered
against the Company or any Restricted Subsidiary under the federal bankruptcy
laws as now or hereafter in effect;

(j) a final judgment for the payment of money in excess of $200,000,000 (net of
any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) shall have been
entered against the Company or any Restricted Subsidiary, and the Company or
such Restricted Subsidiary shall not have satisfied the same within 60 days, or
caused execution thereon to be stayed within 60 days, and such failure to
satisfy or stay such judgment shall remain unremedied for 5 days after notice
thereof shall have been given to the Company by the Syndication Agent at the
request of the Required Lenders;

(k) a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$200,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $200,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Company by the Syndication Agent at the request of the Required
Lenders;

(l) during any two-year period, individuals who at the beginning of such period
constituted the Company’s Board of Directors (together with any new director
whose election by the Board of Directors or whose nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds of the
directors then in office who either were directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the directors then in office;
or

(m) any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) (other than an employee benefit or stock ownership plan of the
Company or any of its Subsidiaries) shall have acquired, directly or indirectly,
shares of capital stock (whether common or preferred or a combination thereof)
having ordinary voting power to elect a majority of the members of the Board of
Directors of the Company;

then, and in every such event, the Syndication Agent shall, if requested by the
Required Lenders, (i) by notice to the Administrative Agent and the Company
terminate the Commitments and they shall thereupon terminate, and (ii) by notice
to the Administrative Agent and the Company declare the Loans, interest accrued
thereon and all other amounts payable hereunder to be, and the same shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; provided that in the event of (A) the filing by the Company of a
petition, or (B) an actual or deemed entry of an order for relief with respect
to the Company, under the federal bankruptcy laws as now or hereafter in effect,
without any notice to the Company or any other act by the Syndication Agent, the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest

 

36



--------------------------------------------------------------------------------

accrued thereon and all other amounts payable hereunder shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Company.

ARTICLE 7

THE AGENTS

Section 7.01. Appointment and Authorization. Each Lender appoints and authorizes
each Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the Notes as are delegated to such Agent by the
terms hereof or thereof, together with all such powers as are reasonably
incidental thereto; provided, however, that the Agents shall not commence any
legal action or proceeding before a court of law on behalf of any Lender without
such Lender’s prior consent.

Section 7.02. Agents and Affiliates. Each of Bank of America, N.A. and JPMorgan
Chase Bank, N.A. and their respective affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Company or any
Subsidiary or affiliate of the Company as if it were not an Agent hereunder.
With respect to its Commitment and Loans made by it, each of Bank of America,
N.A. and JPMorgan Chase Bank, N.A. (and any of their respective successors
acting as an Agent), in its capacity as a Lender hereunder, shall have the same
rights and obligations hereunder as any other Lender and may exercise (or be
subject to) the same as though it were not an Agent. The term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each of Bank of
America, N.A. and JPMorgan Chase Bank, N.A. (and any successor acting as an
Agent) in its capacity as a Lender.

Section 7.03. Action by Agents. The obligations of the Agents hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, the Agents shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

Section 7.04. Consultation with Experts. Each Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable to any Lender for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Agents. No Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as required by the
terms of this Agreement) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made by any Person in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to such Agent; or (iv) the validity, effectiveness
(except for its own due execution and delivery) or genuineness of this
Agreement, the Notes or any other

 

37



--------------------------------------------------------------------------------

instrument or writing furnished in connection herewith. No Agent shall incur any
liability by acting in reasonable reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
Commitment, indemnify each Agent (to the extent not reimbursed by the Company)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such Agent’s gross
negligence or willful misconduct) that such Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by such Agent
hereunder.

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement.

Section 7.08. Successor Agents. An Agent may resign at any time by giving
written notice thereof to the Lenders and the Company. Upon any such
resignation, the Company shall, with the consent of the Required Lenders, have
the right to appoint a successor Agent (which may be the other institution then
acting as Agent). If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 60 days after the retiring Agent gives
notice of resignation (the “Resignation Effective Date”), the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent (which may be the other
institution then acting as Agent), which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000 (an “Eligible
Successor Agent”); provided that if the retiring Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.

If the Person serving as an Agent is a Defaulting Lender, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person, remove such Person as Agent, and with the consent of
the Company, appoint a successor Agent that is an Eligible Successor Agent. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring or removed
Agent, including under Section 5.01 hereof, shall instead be made by or to each
Lender directly, until such time as the

 

38



--------------------------------------------------------------------------------

Required Lenders appoint a successor Agent as provided for in this Section. Upon
the acceptance of its appointment as an Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring or removed Agent, and the retiring or removed
Agent shall be discharged from its duties and obligations hereunder as Agent (if
not already discharged therefrom as provided in this Section). After any
retiring or removed Agent’s resignation or removal hereunder as an Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was an Agent.

Section 7.09. Agents’ Fees. The Company shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and each Agent.

Section 7.10. Documentation Agents. Nothing in this Agreement shall impose upon
the Documentation Agents, in such capacity, any duty or obligation whatsoever.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If after
the date hereof, in the case of any Loan, a Change in Law shall impose, modify
or deem applicable any reserve, special deposit, assessment or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System pursuant to Regulation D)
against assets of, deposits with or for the account of, or credit extended by,
any Lender or shall impose on any Lender or the London interbank market any
other condition affecting such Lender’s Fixed Rate Loans, or its Notes, and the
result of any of the foregoing is to increase the cost to such Lender of making
or maintaining any such Fixed Rate Loans, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or under its Note, by
an amount deemed by such Lender to be material, then, within 15 days after
written demand therefor made through the Administrative Agent, in the form of
the certificate referred to in Section 8.01(c), the Company shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction; provided that the Company shall not be required to
pay any such compensation with respect to any period prior to the 30th day
before the date of any such demand.

(b) Without limiting the effect of Section 8.01(a) (but without duplication), if
any Lender determines at any time after the date on which this Agreement becomes
effective that a Change in Law will have the effect of increasing the amount of
capital or liquidity required to be maintained by such Lender (or its Parent)
based on the existence of such Lender’s Loans, Commitment and/or other
obligations hereunder, then the Company shall pay to such Lender, within 15 days
after its written demand therefor made through the Administrative Agent in the
form of the certificate referred to in Section 8.01(c) such additional amounts
as shall be required to compensate such Lender for any reduction in the rate of
return on capital or liquidity of such Lender (or its Parent) as a result of
such increased capital or liquidity requirement; provided that the Company shall
not be required to pay any such compensation with respect to any period prior to
the 30th day before the date of any such demand; provided further, however, that
to the extent (i) a Lender shall increase its level of capital or liquidity
above the level maintained by such

 

39



--------------------------------------------------------------------------------

Lender on the date of this Agreement and there has not been a Change in Law or
(ii) there has been a Change in Law and a Lender shall increase its level of
capital or liquidity by an amount greater than the increase attributable (taking
into consideration the same variables taken into consideration in determining
the level of capital or liquidity maintained by such Lender on the date of this
Agreement) to such Change in Law, the Company shall not be required to pay any
amount or amounts under this Agreement with respect to any such increase in
capital or liquidity. Thus, for example, a Lender which is “adequately
capitalized” (as such term or any similar term is used by any applicable bank
regulatory agency having authority with respect to such Lender) may not require
the Company to make payments in respect of increases in such Lender’s level of
capital or liquidity made under the circumstances described in clause (i) or
(ii) above which improve its capital or liquidity position from “adequately
capitalized” to “well capitalized” (as such term or any similar term is used by
any applicable bank regulatory agency having authority with respect to such
Lender).

(c) Each Lender will promptly notify the Company, through the Administrative
Agent, of any event of which it has knowledge, occurring after the date on which
this Agreement becomes effective, which will entitle such Lender to compensation
pursuant to this Section 8.01 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate of any Lender claiming
compensation under this Section 8.01 and setting forth the additional amount or
amounts to be paid to it hereunder and setting forth the basis for the
determination thereof shall be conclusive in the absence of manifest error. In
determining such amount, such Lender shall act reasonably and in good faith, and
may use any reasonable averaging and attribution methods. This Section 8.01
shall not apply to any Indemnified Taxes, Other Taxes or Excluded Taxes, which
shall be covered solely by Section 8.03.

(d) Amounts shall only be payable by the Company to the applicable Lender under
this Section 8.01 so long as such Lender determines in good faith that it is its
general policy or practices to demand compensation in similar circumstances
under comparable provisions of other financing agreements.

Section 8.02. Illegality. (a) Notwithstanding any other provision herein, if,
after the date on which this Agreement becomes effective, a Change in Law shall
make it unlawful or impossible for any Lender to (i) honor any Commitment it may
have hereunder to make any Eurodollar Loan, then such Commitment shall be
suspended, or (ii) maintain any Eurodollar Loan, then all Eurodollar Loans of
such Lender then outstanding shall be converted into Base Rate Loans as provided
in Section 8.02(b), and any remaining Commitment of such Lender hereunder to
make Eurodollar Loans (but not other Loans) shall be immediately suspended, in
either case until such Lender may again make and/or maintain Eurodollar Loans
(as the case may be), and borrowings from such Lender, at a time when borrowings
from the other Lenders are to be of Eurodollar Loans, shall be made,
simultaneously with such borrowings from the other Lenders, by way of Base Rate
Loans. Upon the occurrence of any such change, such Lender shall promptly notify
the Company thereof (with a copy to the Administrative Agent), and shall furnish
to the Company in writing evidence thereof certified by such Lender. Before
giving any notice pursuant to this Section 8.02, such Lender shall designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the sole reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender.

 

40



--------------------------------------------------------------------------------

(b) Any conversion of any outstanding Eurodollar Loan which is required under
this Section 8.02 shall be effected immediately (or, if permitted by applicable
law, on the last day of the Interest Period therefor).

Section 8.03. Taxes on Payments. (a) All payments in respect of the Loans shall
be made free and clear of and without any deduction or withholding for or on
account of any present and future taxes, assessments or governmental charges
imposed by the United States, or any political subdivision or taxing authority
thereof or therein (“Taxes”), excluding (w) taxes imposed on a Lender’s net
income, (x) franchise taxes, (y) branch profits taxes, and (z) taxes imposed
under FATCA (all such non-excluded taxes being hereinafter called “Indemnified
Taxes” and all such excluded taxes being hereinafter called “Excluded Taxes”),
except as expressly provided in this Section 8.03. If any Indemnified Taxes are
imposed and required by law to be deducted or withheld from any amount payable
to any Lender or Agent, then the Company shall (i) increase the amount payable
so that such Lender or Agent will receive a net amount (after deduction of all
Indemnified Taxes) equal to the amount due hereunder, (ii) pay such Indemnified
Taxes to the appropriate taxing authority for the account of such Lender or
Agent, and (iii) as promptly as possible thereafter, send such Lender or Agent
evidence showing payment thereof, together with such additional documentary
evidence as such Lender or Agent may from time to time require. If the Company
fails to perform its obligations under (ii) or (iii) above, the Company shall
indemnify the Administrative Agent and/or such Lender or Agent for such
Indemnified Taxes and any incremental taxes, interest or penalties that may
become payable as a result of any such failure; provided, however, that the
Company will not be required to make any payment to any Lender or Agent under
this Section 8.03 if withholding is required in respect of such Lender or Agent
by reason of such Lender’s failure to comply with subsection (c) or (d), unless
such failure results from an amendment to or a change in any applicable law or
regulation or in the interpretation thereof by any regulatory authority
(including without limitation any change in an applicable tax treaty), which
amendment or change becomes effective after the date hereof.

(b) The Company shall indemnify the Agents and each Lender against any transfer
taxes, documentary taxes, or similar assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any Notes (hereinafter referred to as “Other Taxes”).

(c) Each Lender that is a United States person for United States federal income
tax purposes shall deliver to the Company and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of Internal Revenue Service Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding.

(d) Each Lender that is not a United States person for United States federal
income tax purposes (a “Foreign Person”) agrees that it shall deliver to the
Company and the Administrative Agent (i) on or before the date on which this
Agreement becomes effective or the date of the Assignment and Assumption
Agreement whereby it became a

 

41



--------------------------------------------------------------------------------

“Lender” hereunder (whichever is later), two duly completed copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate, indicating that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, (ii) on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by such Lender to the Company and the Administrative Agent, such duly
completed extensions or renewals of such forms (or successor forms) certifying
in the case of a Form W-8BEN, W-8BEN-E or W-8ECI (or successor forms) that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Lender notifies the Company and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and (iii) in the
event of a transfer of any Loan to a subsidiary or affiliate of such Lender,
concurrently with such transfer, a new Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor form), as the case may be, for such subsidiary or
affiliate indicating that such subsidiary or affiliate is, on the date of
delivery thereof, entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. The Company
and the Administrative Agent shall each be entitled to rely on such forms in its
possession until receipt of any revised or successor form pursuant to the
preceding sentence.

(e) If a Lender, at the time it first becomes a party to this Agreement (or
because of a change in an Applicable Lending Office) is subject to a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Indemnified Taxes. For any period with
respect to which a Lender has failed to provide the Company with the appropriate
form pursuant to Section 8.03(c) or (d) (unless such failure is due to a change
in treaty, law or regulation, or in the interpretation thereof by any regulatory
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to additional
payments under Section 8.03(a) with respect to Indemnified Taxes imposed by the
United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Indemnified Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Indemnified Taxes.

(f) If the Company is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 8.03, then such Lender will change the
jurisdiction of one or more Applicable Lending Offices so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the sole judgment of such Lender, is not otherwise disadvantageous to such
Lender.

(g) If any Lender is able to apply for any credit, refund, deduction or other
reduction in Indemnified Taxes or Other Taxes in an amount which is reasonably
determined by such Lender to be material, which arises by reason of any payment
made by the Company pursuant to this Section 8.03, such Lender will use
reasonable efforts to obtain such credit, refund, deduction or other reduction
and, upon receipt thereof, will

 

42



--------------------------------------------------------------------------------

pay to the Company an amount, not exceeding the amount of such payment by the
Company, equal to the net after tax value to such Lender, in its good faith
determination, of such part of such credit, refund, deduction or other reduction
as it determines to be allocable to such payment by the Company, having regard
to all of its dealings giving rise to similar credits, refunds, deductions or
other reductions during the same tax period and to the cost of obtaining the
same; provided, however, that (i) such Lender shall not be obligated to disclose
to the Company any information regarding its tax affairs or computations and
(ii) nothing contained in this Section 8.03 shall be construed so as to
interfere with the right of such Lender to arrange its tax affairs as it deems
appropriate.

(h) If a payment made to a Lender under this Agreement or a Note would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this subsection, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(i) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes or
Other Taxes attributable to such Lender (but only to the extent that the Company
has not already indemnified the Administrative Agent for such Taxes or Other
Taxes and without limiting any obligation of the Company to do so), (ii) any
Taxes, Other Taxes or Excluded Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.08(g) and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or a Note or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (i).

ARTICLE 9

MISCELLANEOUS

Section 9.01. Termination of Commitment of a Lender; New Lenders. (a) (1) If and
during the time a Failed Loan in respect of any Lender shall exist, (2) upon
receipt of notice from any Lender for compensation or indemnification pursuant
to Section 8.01(c) or Section 8.03, (3) if any Lender shall fail to comply with
the requirements of

 

43



--------------------------------------------------------------------------------

Section 8.03(c), (d), (g) or (h), (4) upon receipt of notice that the Commitment
of a Lender to make Eurodollar Loans has been suspended or (5) if any Lender is
a Defaulting Lender or a Non-Consenting Lender, the Company shall have the right
to terminate the Commitment in full of any such Lender (a “Retiring Lender”).
The termination of the Commitment of a Retiring Lender pursuant to this
Section 9.01(a) shall be effective on the tenth Domestic Business Day following
the date of a notice of such termination to the Retiring Lender through the
Syndication Agent, subject to the satisfaction of the following conditions:

(i) in the event that on such effective date there shall be any Loans
outstanding hereunder, the Company shall have prepaid on such date the aggregate
principal amount of such Loans held by the Retiring Lender only; and

(ii) in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause (i) above, the Company shall have paid such
Retiring Lender all accrued interest thereon, and the Facility Fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Company to such Lender under Section 2.14 by reason of the
prepayment of Loans pursuant to clause (i) with respect to the period ending on
such effective date; provided that the provisions of Section 8.01, Section 8.03
and Section 9.04 shall survive for the benefit of any Retiring Lender.

Upon satisfaction of the conditions set forth in clauses (i) and (ii) above,
such Lender shall cease to be a Lender hereunder.

(b) In lieu of the termination of a Lender’s Commitment pursuant to
Section 9.01(a), the Company may notify the Syndication Agent that the Company
desires to replace such Retiring Lender with an Eligible Assignee (which may be
one or more of the Lenders), which will purchase the Loans and assume the
Commitment of the Retiring Lender. Upon the Company’s selection of a bank to
replace a Retiring Lender, such bank’s agreement thereto and the fulfillment of
the conditions to assignment and assumption set forth in Section 9.08 which
shall result in payment to the Retiring Lender, either by the Company or the
assignee, of all amounts which would have been payable upon termination of its
Commitment pursuant to Section 9.01(a), such bank shall become a Lender
hereunder for all purposes in accordance with Section 9.08.

(c) Except to the extent otherwise expressly agreed by the affected parties, no
termination or assignment of a Defaulting Lender’s Commitment pursuant to this
Section 9.01 will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

Section 9.02. Notices. (a) All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telecopy, facsimile
transmission or similar writing), except as provided in subsection (b) below,
and shall be given to such party (i) in the case of the Company or any Agent, at
its address set forth on the signature pages hereof, (ii) in the case of any
Lender, at its address set forth in its Administrative Questionnaire or (iii) in
the case of any party, such other address as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company. Each such
notice, request or other communication shall be effective (a) if

 

44



--------------------------------------------------------------------------------

given by registered or certified mail, upon the earlier of the date of actual
receipt or the date of delivery indicated on the return receipt delivered to the
sender or (b) if given by any other means, when received at the address or
telecopier number specified in this Section and an oral or written confirmation
of receipt is received from the recipient.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Lender Party’s
or the Administrative Agent’s transmission of Company Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent caused by the gross
negligence or willful misconduct of any of the Agent Parties.

Section 9.03. No Waivers. No failure or delay by any Agent or Lender in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or

 

45



--------------------------------------------------------------------------------

further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 9.04. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable and documented fees and expenses of the Arrangers and the Agents
(including the reasonable and documented fees and expenses of special counsel
for the Arrangers and the Agents) in connection with the preparation of this
Agreement (or the amendment, modification or waiver thereof) as previously
agreed upon between the Company, the Arrangers and the Agents and (ii) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Agents and the Lenders, including reasonable and documented fees and expenses of
no more than (x) one counsel to the Agents (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty),
(y) one counsel to the Lenders (plus one local counsel in each applicable
jurisdiction and one specialty counsel in each applicable specialty) and (z) in
the case of an actual conflict of interest, one additional counsel for each
group of similarly situated affected persons, taken as a whole), in connection
with such Event of Default and collection and other enforcement proceedings
resulting therefrom.

(b) The Company agrees to indemnify each Agent and Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”; and each of the affiliates and other Persons
with respect to any particular Agent or Lender, its “Related Persons”) and hold
each Indemnitee harmless from and against (and to reimburse each Indemnitee on
demand for) any and all claims, liabilities, losses, damages, costs and
reasonable expenses of any kind (including, without limitation, the reasonable
and documented fees and disbursements of counsel, limited to (x) one counsel for
the Agents (plus one local counsel in each applicable jurisdiction and one
specialty counsel in each applicable specialty), (y) one counsel for the Lenders
(plus one local counsel in each applicable jurisdiction and one specialty
counsel in each applicable specialty), and (z) in the case of an actual conflict
of interest, one additional counsel in each relevant jurisdiction for each group
of similarly situated affected Indemnitees, taken as a whole) incurred by such
Indemnitee in response to or in defense of any investigative, administrative or
judicial proceeding relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans hereunder or any related transaction;
provided that no Indemnitee shall have the right to be indemnified hereunder
(i) to the extent such indemnification relates to relationships of, between or
among each of, or any of, the Agents, the Lenders or any Eligible Assignee or
Participant or (ii) for such Indemnitee’s or any of its Related Persons’ gross
negligence or willful misconduct or the material breach by such Indemnitee or
any of its Related Persons of their obligations (if any) under this Agreement,
as determined by a final and non-appealable judgment of a court of competent
jurisdiction. This Section shall not apply to any Indemnified Taxes, Other Taxes
or Excluded Taxes, which shall be covered solely by Section 8.03.

Section 9.05. Pro Rata Treatment. Each borrowing from, and change in the
Commitments of, the Lenders shall be made pro rata according to their respective
Commitments, and each payment and prepayment on the Loans shall be made to all
the Lenders, pro rata in accordance with the unpaid principal amount of the
Loans held by each of them.

 

46



--------------------------------------------------------------------------------

Section 9.06. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise (except as
contemplated by Section 2.14, Article 8 or Section 9.01), receive payment of a
proportion of the aggregate amount then due with respect to the Loans held by it
which is greater than the proportion received by any other Lender in respect of
the aggregate amount then due with respect to the Loans held by such other
Lender, the Lender receiving such proportionately greater payment shall purchase
such participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments with
respect to the Loans held by the Lenders shall be shared by the Lenders pro
rata; provided that nothing in this Section shall impair the right of any Lender
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Company,
other than its indebtedness hereunder; provided further, that in the event that
any Defaulting Lender shall exercise any such right of set-off, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Sections 2.04(e) and
2.20(c) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.

Section 9.07. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Agent are affected thereby, by it); provided that no
such amendment or waiver shall, unless signed by each affected Lender,
(i) subject any Lender to any additional obligation, (ii) reduce the principal
of or rate of interest on any Loan or any fees hereunder or (iii) postpone any
scheduled payment of principal of, or the date fixed for any payment of interest
on, any Loan or the date fixed for termination of any Commitment; and provided
further that, no such amendment or waiver shall, unless signed by all the
Lenders, change the percentage of the Credit Exposures that shall be required
for the Lenders or any of them to take any action under this Section 9.07 or any
other provision of this Agreement. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment or waiver hereunder (and any amendment or waiver which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby; provided that,
except in accordance with Sections 5.04 and 5.07, the Company may not assign or
transfer any of its respective rights or obligations under this Agreement
without the consent of all Lenders.

 

47



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment
(determined as of the date of the Assignment and Assumption Agreement, as
hereinafter defined, with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consent (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; (iv) no such assignment shall be made to any Defaulting Lender or
any of its affiliates, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (iv); and
(v) no such assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption Agreement, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 8.01, Section 8.03 and Section 9.04). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Company, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice to the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other
financial institutions (a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (ii) or (iii) of
Section 9.07 that affects such Participant. Subject to paragraph (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Article 8 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided that such Participant
agrees to be subject to Section 9.06 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Article 8 than the applicable Lender (if such Lender had not sold the
participation to such Participant) would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Foreign Person if it were a Lender shall
not be entitled to the benefits of Section 8.03 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 8.03(c), (d), (g) and (h) as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or other central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Lender’s rights and/or
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any of the Lender’s rights
and/or obligations under this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such right and/or obligation is
in registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such

 

49



--------------------------------------------------------------------------------

participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining
the Participant Register.

Section 9.09. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Approved Fund to provide
all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld). When a Lender and its Approved Fund shall have signed
an agreement substantially in the form of Exhibit F hereto (a “Designation
Agreement”) and the Company and the Administrative Agent shall have signed their
respective consents thereto, such Approved Fund shall become a Designated Lender
for purposes of this Agreement. The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loans
to be made by such Designating Lender pursuant to Section 2.01, and the making
of such Loans or portion thereof shall satisfy the obligation of the Designating
Lender to the same extent, and as if, such Loans or portion thereof were made by
the Designating Lender. As to any Loans or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender; (y) its Designating Lender shall remain solely responsible
to the other parties hereto for the performance of such Designated Lender’s
obligations under this Agreement, including its obligations in respect of the
Loans or portion thereof made by it, and (z) such Designated Lender shall be
subject to the limitations of Section 9.08(e) to the same extent as a
Participant. No additional Note shall be required to evidence the Loans or
portion thereof made by a Designated Lender; and the Designating Lender shall be
deemed to hold its Note as agent for its Designated Lender to the extent of the
Loans or portion thereof funded by such Designated Lender. Each Designating
Lender shall act as administrative agent for its Designated Lender and give and
receive notices and other communications on its behalf. Any payments for the
account of any Designated Lender shall be paid to its Designating Lender as
administrative agent for such Designated Lender and neither the Company nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments. In addition, any Designated Lender may, with
notice to (but without the prior written consent of) the Company and the
Administrative Agent assign all or portions of its interest in any Loans to its
Designating Lender or to any financial institutions consented to by the Company
and the Administrative Agent that provide liquidity and/or credit facilities to
or for the account of such Designated Lender to support the funding of Loans or
portions thereof made by it.

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

 

50



--------------------------------------------------------------------------------

Section 9.10. Visitation. Subject to restrictions imposed by applicable security
clearance regulations, the Company will, upon reasonable notice, permit
representatives of any Lender at such Lender’s expense to visit any of its major
properties during normal business hours.

Section 9.11. [Reserved.]

Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York. Each of the Company, the Agents and the Lenders hereby
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York State Court sitting in New
York, Borough of Manhattan, for purposes of all legal proceedings arising out of
or relating to this Agreement or the transactions contemplated hereby. Each of
the Company, the Agents and the Lenders irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

Section 9.13. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire agreement and understanding
among the parties hereto relating to the subject matter hereof and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signature of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. Section headings herein and in any related documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other related document.

Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.15. Confidentiality. Each Lender agrees, with respect to any
information delivered or made available by the Company to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby. Nothing herein shall prevent any Lender from

 

51



--------------------------------------------------------------------------------

disclosing such information (i) to any other Lender, (ii) to its affiliates,
officers, directors, employees, agents, attorneys and accountants who have a
need to know such information in accordance with customary banking practices and
who receive such information having been made aware of and having agreed to
restrictions at least as restrictive as those set forth in this Section,
(iii) upon the order of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or authority having jurisdiction over
such Lender, (v) which has been publicly disclosed, (vi) to the extent
reasonably required in connection with any litigation to which any Agent, any
Lender, the Company or their respective affiliates may be a party, (vii) to the
extent reasonably required in connection with the exercise of any remedy
hereunder, (viii) subject to an agreement containing provisions substantially
the same (or at least as restrictive) as those of this Section, to (a) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights and obligations under this Agreement or
(b) any actual prospective party (or its Related Persons) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Company and its obligations, this Agreement or payments hereunder,
(ix) on a confidential basis to (a) any rating agency in connection with rating
of the Company or its Subsidiaries or the credit facilities provided hereunder
or (b) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder and (x) with the prior
written consent of the Company; provided, however, that before any disclosure is
permitted under (iii) or (vi) of this Section 9.15, each Lender shall, if not
legally prohibited, notify and consult with the Company, promptly and in a
timely manner, concerning the information it proposes to disclose, to enable the
Company to take such action as may be appropriate under the circumstances to
protect the confidentiality of the information in question, and provided further
that any disclosure under the foregoing proviso be limited to only that
information discussed with the Company. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and publicly
available information about this Agreement to market data collectors, similar
service providers to the lending industry and service providers to the Agents
and the Lenders in connection with the administration of this Agreement, any
other documents related hereto and the Commitments. The use of the term
“confidential” in this Section 9.15 is not intended to refer to data classified
by the government of the United States under laws and regulations relating to
the handling of data, but is intended to refer to information and other data
regarded by the Company as private.

Section 9.16. No Advisory or Fiduciary Responsibility. Each Agent, each Lender
and their affiliates may have economic interests that conflict with those of the
Company, its stockholders and/or its affiliates. The Company, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their affiliates, on the one hand, and the
Agents, the Lenders, and their affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of any Agent, any Lender or any of their affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.

 

52



--------------------------------------------------------------------------------

Section 9.17. USA Patriot Act. Each Lender hereby notifies the Company that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with said Act.

Section 9.18. Electronic Execution. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including, without limitation, Assignment and Assumption Agreements, amendments
or other modifications, Notices of Borrowing, Notices of
Conversion/Continuation, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LOCKHEED MARTIN CORPORATION By:  

/s/ Marcus B. Ide

Name:   Marcus B. Ide Title:   Assistant Tresurer

With notices to:

Lockheed Martin Corporation

6801 Rockledge Drive

Bethesda, Maryland 20817

Attention: Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and as Lender

By:  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Vice President

CITIGROUP GLOBAL MARKETS INC., as Arranger

By:  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Authorized Signatory

With notices to:

Citibank, N.A.

388 Greenwich Street, 22nd Floor

New York, New York 10013

Attention: Brian Reed



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as Lender

By:  

/s/ Jeannette Lu

Name:   Jeannette Lu Title:   Vice President

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Arranger

By:  

/s/ Matthew Walters

Name:   Matthew Walters Title:   Vice President

Bank of America, N.A.

Attention: Concetta Lincoln

One Independence Center

101 N. Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255

T: 980.387.2469

F: 704.409.0024

E: concetta.lincoln@baml.com

Other notices as Administrative Agent:

Bank of America, N.A.

Attention: Jeannette Lu

315 Montgomery Street

Mail Code: CA5-704-06-37

San Francisco, CA 94104

T: 415.913.4772

F: 415.228.7282

E: Jeannette.t.lu@baml.com

With a copy to:

Bank of America, N.A.

Attention: Kyle Harding

Gateway Village

900 W. Trade Street

Mail Code: NC1-026-06-03

Charlotte, NC 28255

T: 980.275.6132

F: 704.719.5215

E: kyle.d.harding@baml.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent and as Lender By:  

/s/ Robert P. Kellas

Name:   Robert P. Kellas Title:   Executive Director J.P. MORGAN SECURITIES
LLC., as Arranger By:  

/s/ Thomas Delaney

Name:   Thomas Delaney Title:   Executive Director

With notices to:

J.P. Morgan

383 Madison Avenue

New York, New York 10179

Attention: Bruce Borden

T: 212-270-5799

F: 212-270-5100

E: bruce.s.borden@jpmorgan.com



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Documentation Agent, as
Arranger and as Lender

By:

 

/s/ Mark Koneval

Name:

  Mark Koneval

Title:

  Managing Director

By:

 

/s/ Brad Matthews

Name:

  Brad Matthews

Title:

  Director

With notices to:

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Michael Madnick

T: (212) 261-7866

F: (212) 459-3179

E: Michael.Madnick@ca-cib.com



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Documentation Agent, as Arranger and as Lender

By:

 

/s/ Donna DeMagistris

Name:

  Donna Demagistris

Title:

  Authorized Signatory

With notices to:

Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, New York 10020]

Attention: David Fraenkel T: 212-282-3912

E: David.Fraenkel@Mizuhocbus.com



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Documentation Agent, as Arranger and as Lender

By:

 

/s/ Rebecca Kratz

Name:

  Rebecca Kratz

Title:

  Authorized Signatory

GOLDMAN SACHS BANK USA

ATTN: Michelle Latzoni

200 West Street

New York, NY 10282

Tax ID: 13-3571598

MEI: US1L131229

Email: gs-sbd-admin-contacts@ny.email.gs.com

Tel: (212)902-1099

Fax: (917)977-3966

DO NOT EMAIL NOTICES – SEND TO FAX #



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender

By:

 

/s/ Anish Shah

Name:

  Anish Shah

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By:

 

/s/ Maria Iarriccio

Name:

  Maria Iarriccio

Title:

  Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Documentation Agent and as Lender

By:

 

/s/ Thomas Molitor

Name:

  Thomas Molitor

Title:

  Managing Director

WELLS FARGO SECURITIES LLC, as Arranger

By:

 

/s/ Mike McDuffie

Name:

  Mike McDuffie

Title:

  Managing Director



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as Lender

By:

 

/s/ Erin Doherty

Name:

  Erin Doherty

Title:

 

Assistant Vice President

Transaction Execution Category A D006

By:

 

/s/ Julia R. Franklin

Name:

  Julia R. Franklin

Title:

 

Vice President Business

Transformation Category A F002



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender

By:

 

/s/ Jonathan F. Lindvall

Name:

  Jonathan F. Lindvall

Title:

  Vice President



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender

By:

 

/s/ Robert Grillo

Name:

  Robert Grillo

Title:

  Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender

By:

 

/s/ Ronnie Glenn

Name:

  Ronnie Glenn

Title:

  Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender

By:

 

/s/ Richard C. Smith

Name:

  Richard C. Smith

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender

By:

 

/s/ David W. Kee

Name:

  David W. Kee

Title:

  Managing Director



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC, as Lender

By:

 

/s/ Rayan Karim

Name:

  Rayan Karim

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as Lender

By:

 

/s/ Priya Trivedi

Name:

  Priya Trivedi

Title:

  Associate Director

By:

 

/s/ Ken Hamilton

Name:

  Ken Hamilton

Title:

  Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Lender

   Commitment  

Citibank, N.A.

   $ 1,100,000,000   

JPMorgan Chase Bank, N.A.

   $ 880,000,000   

Goldman Sachs Bank USA

   $ 880,000,000   

Bank of America, N.A.

   $ 530,000,000   

Credit Agricole Corporate and Investment Bank

   $ 530,000,000   

Mizuho Bank, Ltd.

   $ 530,000,000   

Wells Fargo Bank, N.A.

   $ 530,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 440,000,000   

Morgan Stanley Bank, N.A.

   $ 440,000,000   

Lloyds Bank plc

   $ 240,000,000   

U.S. Bank National Association

   $ 240,000,000   

Australia and New Zealand Banking Group Limited

   $ 110,000,000   

Barclays Bank PLC

   $ 110,000,000   

Royal Bank of Canada

   $ 110,000,000   

Sumitomo Mitsui Banking Corporation

   $ 110,000,000   

Toronto Dominion (New York) LLC

   $ 110,000,000   

UniCredit Bank AG, New York Branch

   $ 110,000,000      

 

 

 

TOTAL:

   $ 7,000,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SCHEDULE

The “Eurodollar Margin” and “Facility Fee Rate” for any day are the respective
rates per annum set forth below in the applicable row and column corresponding
to the Pricing Level that apply on such day:

 

Pricing

   Level I    Level II    Level III

Eurodollar Margin:

   81.5 bps    92.0 bps    112.5 bps

Facility Fee Rate:

   6.0 bps    8.0 bps    12.5 bps

For purposes of this Schedule, the following terms have the following meanings
(subject to the final paragraph of this Pricing Schedule):

“Level I Pricing” applies on any day if on such day the Company’s unsecured
long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s.

“Level II Pricing” applies on any day if on such day none of Level I Pricing,
Level II Pricing or Level III Pricing applies and the Company’s unsecured
long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s.

“Level III Pricing” applies on any day if no other Pricing Level applies.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Pricing Level” refers to the determination of which of Level I Pricing, Level
II Pricing or Level III Pricing applies. Level I Pricing is the lowest Pricing
Level and Level III Pricing the highest.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The credit ratings in effect
on any day are those in effect at the close of business on such day. If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., A-/Baa1 results in Level I Pricing). If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., A-/Baa2 results in Level II Pricing, as does A-/Baa3). If the
Company receives notice from a Rating Agency of a change in the rating of its
senior unsecured long-term debt, the Company will advise the Administrative
Agent.



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF BORROWING

Pursuant to the 364-Day Credit Agreement dated as of October 9, 2015 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned to those terms in the
Credit Agreement) among, inter alios, Lockheed Martin Corporation, a Maryland
corporation (the “Company”), the lenders listed on the signature pages thereto
(the “Lenders”), Citibank, N.A., as Syndication Agent, JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA, Morgan Stanley MUFG Loan Partners, LLC, Credit
Agricole Corporate and Investment Bank, Mizuho Bank, Ltd. and Wells Fargo Bank,
N.A., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent, this notice represents the Company’s request to

 

  ¨ borrow on             , 20     $         from the Lenders on a pro rata
basis as Base Rate Loans.

 

  ¨ borrow on             , 20     $         from the Lenders on a pro rata
basis as Eurodollar Loans. The Interest Period for such Eurodollar Loans is
requested to be a [one] [two] [three] [six] [twelve] month period.

The proceeds of such Loans are to be deposited in the Company’s account
heretofore designated to the Administrative Agent.

The Company certifies that (i) no Event of Default has occurred and is
continuing; and (ii) except as otherwise described by the Company in a writing
to the Syndication Agent and waived by the Required Lenders, the representations
of the Company in Article 4 of the Credit Agreement (other than, unless this is
the Closing Date, Sections 4.04(c), 4.05, 4.11 and 4.12) are true on and as of
the date hereof with the same force and effect as if made on and as of the date
hereof.

 

DATED:                         LOCKHEED MARTIN CORPORATION     By:  

 

    Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONVERSION/CONTINUATION

Pursuant to the 364-Day Credit Agreement dated as of October 9, 2015 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned to those terms in the
Credit Agreement) among, inter alios, Lockheed Martin Corporation, a Maryland
corporation (the “Company”), the lenders listed on the signature pages thereto
(the “Lenders”), Citibank, N.A., as Syndication Agent, JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA, Morgan Stanley MUFG Loan Partners, LLC, Credit
Agricole Corporate and Investment Bank, Mizuho Bank, Ltd. and Wells Fargo Bank,
N.A., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent, this notice represents the Company’s request to

 

  ¨ convert $         in principal amount of presently outstanding Base Rate
Loans to Eurodollar Loans on             , 20    ; the Interest Period for such
Eurodollar Loans is requested to be a [one] [two] [three] [six] [twelve] month
period.

 

  ¨ convert $         in principal amount of presently outstanding Eurodollar
Loans with an Interest Period ended on             , 20     to Base Rate Loans
at the end of such Interest Period.

 

  ¨ continue as Eurodollar Loans $         in principal amount of presently
outstanding Eurodollar Loans with an Interest Period ending on             ,
20    ; the Interest Period for such Eurodollar Loans commencing on the last day
of such Interest Period is requested to be a [one] [two] [three] [six] [twelve]
month period.

 

DATED:                         LOCKHEED MARTIN CORPORATION     By:  

 

    Title:  

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

New York, New York

[Date]

For value received, LOCKHEED MARTIN CORPORATION, a Maryland corporation (the
“Borrower”), promises to pay to the order of                     , (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the Maturity Date. The Borrower promises
to pay interest on the unpaid principal amount of each such Loan on the dates
and at the rate or rates provided for in the Credit Agreement. All such payments
of principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of Bank of America,
N.A., ABA #026009593, New York, NY, Account #1366212250600, Attention: Corporate
Credit Services, Reference: Lockheed Martin Corporation.

All Loans made by the Lender and all repayments of the principal thereof shall
be recorded by the Lender and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof; provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the 364-Day Credit Agreement dated
as of October 9, 2015 among, inter alios, the Borrower, the banks listed on the
signature pages thereof, Citibank, N.A., as Syndication Agent, JPMorgan Chase
Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley MUFG Loan Partners, LLC,
Credit Agricole Corporate and Investment Bank, Mizuho Bank, Ltd. and Wells Fargo
Bank, N.A., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

C-1



--------------------------------------------------------------------------------

LOCKHEED MARTIN CORPORATION By:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

Committed Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

Date

  

Amount

of Loan

  

Amount of

Principal Repaid

  

Notation made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Bank of America, N.A.,

as Administrative Agent

[address]

Attention:                    

Re: Compliance Certificate

Ladies and Gentlemen:

Reference is made to the 364-Day Credit Agreement dated as of October 9, 2015
among, inter alios, Lockheed Martin Corporation, a Maryland corporation (the
“Company”), the lenders listed therein (the “Lenders”), Citibank, N.A., as
Syndication Agent, JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Morgan
Stanley MUFG Loan Partners, LLC, Credit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd. and Wells Fargo Bank, N.A., as Documentation Agents, and Bank
of America, N.A., as Administrative Agent (the “Administrative Agent”) (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”; capitalized terms used herein
without definition shall have the meanings assigned to those terms in the
Agreement).

This Certificate is furnished to the Administrative Agent for the benefit of the
Lenders pursuant to Section 5.01 of the Agreement.

The undersigned,                     , hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows:

 

  1. Authority. I am the duly elected, qualified and acting                     
of the Company.

 

  2. This Certificate is for the period ended              , 20     (the
“Certification Date”).

 

  3. No Default. To my knowledge, no Default has occurred or is continuing as of
the date of this Certificate, except as set forth below:

 

  4. Maximum Leverage Ratio Calculation. The financial data and computations
supporting the Company’s compliance on and as of the Certification Date with the
financial covenant contained in Section 5.09 of the Agreement are set forth
below, and such financial data and computations are true, correct, and complete:

 

  (i)

All indebtedness for borrowed money, ESOP guarantees and Capitalized Lease
Obligations reported as debt in the

 

D-1



--------------------------------------------------------------------------------

  consolidated financial statements of the Company and the Consolidated
Subsidiaries:

 

  (ii) All indebtedness for borrowed money and capitalized lease obligations
incurred by third parties and guaranteed by the Company or a Consolidated
Subsidiary not otherwise reported as debt in the consolidated financial
statements of the Company and the Consolidated Subsidiaries:

Note: for purposes of Sections 4(i) and (ii), indebtedness will exclude up to
(x) $200,000,000 of Debt of the Consolidated Subsidiaries in the aggregate and
(y) $500,000,000 of Debt consisting of guarantees.

 

A. Debt and Capitalized Lease Obligations ((i) plus (ii)):

 

 

 

B. Stockholders’ Equity:

 

 

 

Actual leverage (A)/(A+B):

 

 

 

Maximum Allowable Leverage:

 

 

    %   

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below.

 

LOCKHEED MARTIN CORPORATION

 

Name: Title:

Dated:             , 20    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the] “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:   

 

2.      Assignee:   

 

     [and is an [affiliate][Approved Fund] of [IDENTIFY LENDER]1] 3.     
Borrower:    Lockheed Martin Corporation 4.      Administrative Agent:    Bank
of America, N.A., as the administrative agent under the Credit Agreement

 

1  Select as applicable.

 

E-1



--------------------------------------------------------------------------------

5.      Credit Agreement:    That certain 364-Day Credit Agreement dated as of
October 9, 2015 among, inter alios, Lockheed Martin Corporation, a Maryland
corporation, Citibank, N.A., as Syndication Agent, the lenders from time to time
party thereto and Bank of America, as Administrative Agent. 6.      Assigned
Interest:   

 

Aggregate Amount

of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/
Loans     CUSIP Number

$            

   $                           %   

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Name:   Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

 

[Consented to and]2 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Name:   Title:  

[Consented to:]3

 

Lockheed Martin Corporation

By:  

 

Name:   Title:  

 

2  To be added only if the consent of the Administrative Agent is required by
Section 9.08(b) of the Credit Agreement.

3  To be added only if the consent of the Borrower is required by
Section 9.08(b) of the Credit Agreement

 

E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness or sufficiency of the Credit
Agreement (iii) the financial condition of the Borrower, any of its Subsidiaries
or affiliates or any other Person obligated in respect of the Credit Agreement,
or (iv) the performance or observance by the Borrower, any of its Subsidiaries
or affiliates or any other Person of any of their respective obligations under
the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.08 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Person, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

Annex-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, email (as a “pdf” or “tif” attachment) or other similar electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Annex-2



--------------------------------------------------------------------------------

EXHIBIT F

DESIGNATION AGREEMENT

dated as of              ,         

Reference is made to the 364-Day Credit Agreement dated as of October 9, 2015
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned those terms in
the Credit Agreement) among, inter alios, Lockheed Martin Corporation, a
Maryland corporation (the “Company”), the lenders listed on the signature pages
thereto (the “Lenders”), Citibank, N.A., as Syndication Agent, JPMorgan Chase
Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley MUFG Loan Partners, LLC,
Credit Agricole Corporate and Investment Bank, Mizuho Bank, Ltd. and Wells Fargo
Bank, N.A., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent.

                     (the “Designator”) and                      (the
“Designee”) agree as follows:

1. The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.

2. The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

3. The Designee (i) confirms that it is an Approved Fund; (ii) appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder;
(iii) acknowledges that the Designator retains the sole right and responsibility
to vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement; and
(iv) agrees that the Designee shall be bound by all such votes, approvals,
amendments and waivers and all other agreements of the Designator pursuant to or
in connection with the Credit Agreement.

4. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 4 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Designator or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action it may be permitted to take under
the Credit Agreement.

 

F-1



--------------------------------------------------------------------------------

5. Following the execution of this Designation Agreement by the Designator and
the Designee and the consent hereto by the Company, it will be delivered to the
Administrative Agent for its consent. This Designation Agreement shall become
effective when the Administrative Agent consents hereto or on any later date
specified on the signature page hereof.

6. Upon the effectiveness hereof, the Designee shall have the right to make
Loans or portions thereof as a Lender pursuant to Section 2.01 of the Credit
Agreement and the rights of a Lender related thereto. The making of any such
Loans or portions thereof by the Designee shall satisfy the obligations of the
Designator under the Credit Agreement to the same extent, and as if, such Loans
or portions thereof were made by the Designator.

7. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date:              ,         

 

[NAME OF DESIGNATOR] By:  

 

Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

[NAME OF DESIGNEE] By:  

 

Name:   Title:  

The undersigned consent to the foregoing designation.

 

LOCKHEED MARTIN CORPORATION By:  

 

Name:   Title:  

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

F-3